Filed 5/18/22 P. v. Avendano CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F079411
           Plaintiff and Respondent,
                                                                              (Super. Ct. Nos. BF167017A,
                    v.                                                          BF167017B, BF167017C)

 ANGEL ANTONIO AVENDANO et al.,
                                                                                          OPINION
           Defendants and Appellants.



         APPEAL from a judgment of the Superior Court of Kern County. Eric Bradshaw,
Judge.
         Richard Jay Moller, under appointment by the Court of Appeal, for Defendant and
Appellant Angel Antonio Avendano.
         Theresa Osterman Stevenson, under appointment by the Court of Appeal, for
Defendant and Appellant Lizeth Yesenia Aldaco.
         Jyoti Meera Malik, under appointment by the Court of Appeal, for Defendant and
Appellant Miguel Aldaco.
         Xavier Becerra and Rob Bonta, Attorneys General, Matthew Rodriquez, Acting
Attorney General, Lance E. Winters, Chief Assistant Attorney General, Michael P.
Farrell, Assistant Attorney General, Darren K. Indermill, Carlos A. Martinez, and Jeffrey
D. Firestone, Deputy Attorneys General, for Plaintiff and Respondent.
                                            -ooOoo-
                                      INTRODUCTION
        Defendants Angel Antonio Avendano, Lizeth Yesenia Aldaco (Lizeth), and
Miguel Aldaco (Miguel) (collectively, defendants) were each charged with unlawful
transportation of a controlled substance (Health & Saf. Code, § 11379, subd. (a)
[count 1]), open carry of a loaded firearm by a nonregistered owner (Pen. Code,1
§ 25850, subds. (a), (c)(6) [count 4]), and unlawful possession of a controlled substance
for sale (Health & Saf. Code, § 11378 [count 5]). Lizeth was separately charged with
unlawful possession of a firearm under the age of 30 by an individual previously
adjudged a ward of the juvenile court (§ 29820 [count 2]). Miguel was separately
charged with unlawful possession of a firearm by a convicted felon (§ 29800, subd. (a)(1)
[count 3]). The information further alleged that defendants committed the offenses
underlying counts 1 and 5 for the benefit of or in association with a criminal street gang,
i.e., the Loma Bakers (§ 186.22, former subd. (b)(1)), and while personally armed with a
firearm (§ 12022, subd. (c)). The prosecution theorized that defendants conspired to
commit the charged offenses for the benefit of the Loma Bakers.
        Following trial, the jury found defendants guilty as charged and found true all
special allegations. Avendano received an aggregate sentence of nine years (a three-year
middle term on count 1 plus three years for the gang enhancement and three years for the
firearm enhancement). Miguel received an aggregate sentence of 10 years (a three-year
middle term on count 1 plus three years for the gang enhancement and four years for the
firearm enhancement). With regard to Lizeth, the trial court imposed an aggregate


        1   Unless otherwise indicated, subsequent statutory citations refer to the Penal
Code.


                                                2.
sentence of nine years (a three-year middle term on count 1 plus three years for the gang
enhancement and three years for the firearm enhancement); suspended execution of said
sentence; and placed her on formal probation for three years. Each defendant filed a
notice of appeal.
       In his opening brief, Avendano contends: (1) the trial court erroneously denied his
suppression motion; (2) substantial evidence did not support his convictions; (3) the court
erroneously denied his motion for new trial based on Brady2 error and newly discovered
evidence; and (4) the cumulative effect of the purported errors deprived him of due
process.
       In her opening brief, Lizeth contends: (1) the trial court erroneously denied her
suppression motion; (2) substantial evidence did not support her convictions;
(3) substantial evidence did not support the gang enhancement finding; (4) the court
erroneously denied her motion for new trial based on Brady error and newly discovered
evidence; and (5) the cumulative effect of the purported errors deprived her of due
process.
       In his opening brief, Miguel contends: (1) the court’s refusal to redact or exclude
a recording of a jail call between Avendano and Lizeth contravened Bruton v. United
States (1968) 391 U.S. 123 (Bruton); (2) the admission of Avendano’s out-of-court
statements to police officers regarding his gang affiliation also contravened Bruton;
(3) the prosecution’s failure to disclose information about social media posts violated the
reciprocal discovery law (§ 1054 et seq.) and “entic[ed] defense counsel to elicit highly
prejudicial evidence” about his gang affiliation “that would not otherwise have been
introduced during trial”; (4) the prosecution’s expert “improperly and repeatedly
expressed an opinion on [his] guilt”; and (5) the cumulative effect of the purported errors
deprived him of due process. In a supplemental brief, Miguel further contends:

       2   Brady v. Maryland (1963) 373 U.S. 83.


                                             3.
(1) substantial evidence did not support his convictions; and (2) substantial evidence did
not support the gang enhancement finding.3
       With respect to the aforementioned arguments, we conclude: (1) the trial court
properly denied Avendano and Lizeth’s suppression motion; (2) Bruton did not apply to
the statements challenged by Miguel; (3) substantial evidence supported defendants’
convictions; (4) substantial evidence supported the gang enhancement findings; (5) the
prosecution’s failure to comply with the reciprocal discovery law did not amount to
prejudicial error; (6) assuming arguendo that the prosecution’s expert improperly
expressed an opinion on Miguel’s guilt, the alleged error was not prejudicial; (7) the
court properly denied Avendano’s and Lizeth’s new trial motions; and (8) there was no
cumulative error.
       Each defendant also filed a supplemental brief regarding the impact of Assembly
Bill No. 333 (2021-2022 Reg. Sess.) (Assembly Bill No. 333), which recently amended
section 186.22 and added section 1109 (Stats. 2021, ch. 699, §§ 3, 5). In view of these
amendments, defendants contend: (1) they are entitled to a new trial on the charged
offenses and enhancements; or (2) the gang enhancements must be vacated.4 We


       3 In his opening brief, Avendano “joins in the opening and reply briefs of his co-
defendants, to the extent they apply to him.” In his reply brief, he “joins in the reply
briefs of his co-defendants, to the extent they apply to him.”
       In her opening and reply briefs, Lizeth “incorporates by reference the arguments,
points, and authorities set forth in the opening briefs filed in this appeal by co-appellants
Avendano and Miguel to the extent they are applicable to her and accrue to her benefit.”
       In his opening and reply briefs, Miguel “incorporates by reference the arguments,
points, and authorities set forth in the opening briefs filed in this appeal by co-appellants
[Avendano] and Lizeth to the extent they are applicable to him and accrue to his benefit.”
       4 In his supplemental brief, Avendano “joins in the supplemental briefs of his co-
appellants, which obviously apply equally to him, just as he has joined in their previous
briefs.”
       In her supplemental brief, Lizeth “adopts by reference the arguments, points, and
authorities of co-appellants regarding the applicability/impact of AB 333 to the

                                              4.
conclude the gang enhancements on counts 1 and 5 must be vacated, but the prosecution
may elect to retry them on remand.
                               STATEMENT OF FACTS
I.     Stipulations
       During trial, the parties stipulated: (1) the Loma Bakers are a criminal street gang
pursuant to section 186.22; (2) on January 25, 2017, Lizeth was prohibited from
possessing a firearm pursuant to section 29820; and (3) on January 25, 2017, Miguel was
prohibited from possessing a firearm pursuant to section 29800, subdivision (a)(1).
II.    Prosecution’s case-in-chief
       a. Testimony of Sergeant Eddy
       On January 25, 2017, at approximately 1:00 a.m., Sergeant Eddy of the
Bakersfield Police Department was driving his patrol vehicle westbound on Columbus
Street when he saw a white “90’s model” Honda Accord heading eastbound. As the two
cars were passing each other, Avendano—the driver of the Accord—“crane[d] [his]
neck” and gave Eddy a “long look.” This conspicuous behavior, as well as his
knowledge that “90’s model Hondas are a very commonly stolen vehicle,” compelled
Eddy to turn around and follow the Accord. Thereafter, he observed “some movement
going on within the vehicle.” At some point, Avendano “was looking at [Eddy] in the
rearview mirror.”
       Eventually, the Accord came to a stop at the intersection of Alta Vista Drive and
Columbus Street. “About three quarters of [the] car was in the intersection” and its “rear
tires were about where the limit line [was].” Eddy “activated [the] overhead emergency

enhancements and convictions in this case to the extent they accrue to her benefit.”
(Boldface & some capitalization omitted.)
       In his second supplemental brief, Miguel “adopts by reference the arguments,
points, and authorities of co-appellants regarding the applicability/impact of AB 333 to
the enhancements and convictions in this case to the extent they accrue to his benefit.”
(Some capitalization omitted.)


                                            5.
lights” and pulled over the Accord in “a well-lit area.” He observed “the occupants in the
vehicle . . . moving around.” In particular, Avendano “was looking at [Eddy] in the side
mirror and then appearing to be turning around and . . . hav[ing] a conversation with
somebody . . . .” Eddy exited his vehicle and ordered Avendano to “roll down the back
window of the vehicle” and “everybody in the vehicle to put their hands where [he] could
see them.” Avendano and his two passengers—his girlfriend Lizeth and her brother
Miguel—complied. Lizeth was sitting in the front passenger seat while Miguel was
sitting in the rear.
       Eddy asked Avendano for his driver’s license. Avendano stated that “he didn’t
have one” and was driving because Lizeth, the Accord’s owner, “wasn’t feeling well.”
Eddy, who “used to be a gang officer,” noticed Avendano’s tattoos and thought that he
“potentially was a member of a gang.” After Officer Poteete arrived, Eddy informed her
that Avendano was unlicensed and a records check showed “numerous prior gang
contacts.” He also advised her that he would “remove everyone from the [Accord]” so
she could “conduct a search of the vehicle prior to impounding it.”
       b. Testimony of Officer Poteete
       Officer Poteete of the Bakersfield Police Department conducted a search of the
Accord after Avendano, Lizeth, and Miguel were taken out of the vehicle. She found a
backpack “on the floorboard in between the back passenger’s seat and the backseat of the
front passenger.” Inside, there were (1) two containers with “clear plastic bags fil[l]ed
with methamphetamine” weighing 4.5 and 11 grams, respectively; (2) a loaded 0.9-
millimeter firearm; (3) a black digital scale with an “off-white crystalline substance
residue on the front of it”; (4) a “clear, plastic Baggie containing about 0.35 grams of
methamphetamine”; and (5) $74.47 in currency (three $20 bills, one $10 bill, four $1




                                             6.
bills, and some coins).5 Poteete subsequently searched Lizeth’s person and seized five $1
bills.
         At trial, in response to a hypothetical question, Poteete opined that occupants of a
vehicle − in which a backpack is found containing nearly 15 grams of methamphetamine,
approximately $74 in cash, and a scale − possessed methamphetamine “for the purpose of
sales.” She explained:

                   “Usually in sales cases, subjects will have a scale. That way they
         can weigh out the specific amounts that they can then bag into personalized
         Baggies . . . to sell. [¶] . . . [¶] [Without a scale,] they wouldn’t have the
         exact amount, and they wouldn’t be able to tell the [customer] that this is
         the exact amount and then charge them for that specific amount. [¶] . . . [¶]
         . . . Typically, when weighing the methamphetamine, they will just weigh it
         directly on the scale. And that will cause the residue to stick to the scale.
         [¶] . . . [¶]

                “. . . When subjects are selling methamphetamine, they will carry
         currency on them. Obviously, they will be receiving it from the [customer]
         who is purchasing the methamphetamine, but they will also want to carry
         certain amounts on them to give them back money for whatever they might
         owe them. [¶] . . . [¶]

                “. . . Typically, personal use . . . was the small amount, the 0.05 to
         0.2 grams. This was about 15.5 grams, which constitutes well over the one
         hundred uses per personal use. And that amount would be well over
         $1,000, $2,000 worth of methamphetamine. [¶] . . . [¶]

                 “. . . [F]or personal use, subjects will carry the 0.05 to 0.2 grams.
         And, typically, they will carry on them a methamphetamine smoking pipe.
         Usually, those who are carrying [methamphetamine] for the purpose of
         sales, they will carry on them digital scales, currency in different amounts,
         clear plastic Baggies in which they would be able to place smaller amounts
         of methamphetamine . . . for the purpose of sales. And they will also carry
         on them a cellular phone to use to facilitate certain transactions . . . . And
         they will also carry on them a weapon of some sort, and typically it will be


         5
        At trial, Poteete could not recall whether she found a tablet computer in the
backpack. On several occasions, however, counsel on both sides raised questions
suggesting that such an item was retrieved.

                                               7.
       a firearm, in order to protect themselves when doing these types of
       transactions. [¶] . . . [¶]

              “. . . Just due to the high amount of methamphetamine that they were
       carrying, it was thousands of dollars of methamphetamine.[6] And subjects
       who use for personal use do not, typically, carry that amount on them.”
       c. Testimony of Officer Barrier
       Officer Barrier of the Bakersfield Police Department arrived on the scene after
Poteete. He catalogued the items retrieved from the backpack. These included the
methamphetamine, the firearm, currency, a gold watch, black gloves, and a cell phone.
Barrier searched Miguel’s person and seized a Houston Astros baseball cap, a $10 bill,
and an empty “clear plastic Baggie.” A records check on the firearm confirmed that
neither Avendano, Lizeth, nor Miguel was the registered owner thereof. No forensic tests
were performed on the cell phone.
       Barrier photographed Avendano’s numerous tattoos, including the word “Hillside”
the letter “P” and on his right cheek; the letter “H” below his right ear; the word
“Hillside” and the letters “LB” on his chest; the letters “LB” and the number “100” on his
right wrist; and the letter “L” on his left leg. He also photographed a tattoo of the word
“Lomero” on Miguel’s chest.
       d. Jail call
       On or around January 29, 2017, Avendano called Lizeth from jail. The following
colloquy transpired:

       “LIZETH . . . :        You miss me?

       “AVENDANO:             Hell yeah. I’ve been having nightmares without you.

       “LIZETH . . . :        . . . . Shut the fuck up, no you don’t.

       “AVENDANO:             On the hood, I be scared like a motherfucker.



       6   Poteete testified that the price of methamphetamine is $40 per gram.


                                               8.
       “LIZETH . . . :        (unintelligible) being gay, corndog, hey even Jokes
                              said that um, you have this stupid as fuck, like you
                              guys should have did what I told you guys to do.

       “AVENDANO:             When.

       “LIZETH . . . :        When we got pulled over.

       “AVENDANO:             What, what were we supposed to do?

       “LIZETH . . . :        When the cop got off you should’ve smashed off,
                              ‘cause it was only one cop.

       “AVENDANO:             Oh, I, I don’t, we we’re thinking about your safety,
                              cause we were like, about you, and we got no gas.

       “LIZETH . . . :        You were thinking about your safety.

       “AVENDANO:             And no gas, we were going to go, where were we
                              going to go with no gas?

       “LIZETH . . . :        (unintelligible). With no gas, you could’ve hit the
                              alley right there, by 7Eleven.

       “AVENDANO:             I now (unintelligible).

       “LIZETH . . . :        And could do it.”7
       e. Prior encounters with law enforcement
       Officer Barajas of the Bakersfield Police Department’s gang unit testified that his
duties included “investigating gang-related crimes” as well as making “consensual
contacts.” As to the latter, he explained:

       “[W]e are basically just driving around different parts of Bakersfield, most
       of the time on the east side of town, which is where most of the gangs have
       their territories in. And we go to different territories around Bakersfield.
       And we just drive around. And we just go and talk to people walking
       around, on their bikes, and do car stops.

             “Some of them we do enforcement action. Some of them we do no
       enforcement action. Sometimes we document it; sometimes we don’t. We

       7   The jury listened to an audio recording of the call.


                                               9.
        have paperwork that’s referred to as street checks. And we also have
        general offense reports.

              “And sometimes we can use probable cause to stop somebody. Or
        sometimes we can just go and consensually talk to somebody like a normal
        conversation.”
On August 19, 2015, Barajas conducted a non-investigatory “street check” of a group of
people at a park. The group included Miguel and Salvador Soliz. Ten days earlier,
Barajas contacted Soliz, who was wearing “a black flat bill hat” with the words “Gage
Street” written in “royal blue lettering” “on the underside of the bill” and had “Gage
Street” tattooed on his stomach. Based on his training and experience, Barajas concluded
that Soliz was a member of the Gage Street subset of the Loma Bakers.
        On May 1, 2016, at approximately 10:00 p.m., Officer Romero of the Bakersfield
Police Department’s gang unit was on patrol when he saw Avendano walking in the
middle of the street and noticed a tattoo of the letter “P” on his right cheek. After
ordering Avendano to get off the road, Romero asked him if he “was . . . affiliated with
any gangs in Bakersfield.” Avendano admitted that “he was a member of the Loma
Bakers” ever since he “got jumped in when he was approximately 12 years old.” He
“had been ‘putting in work’ ” such as “tagging and spray painting on the wall” and
“stealing vehicles” to “climb up the ladder in the gang world.” Avendano then
mentioned that he knew Romero was “a gang cop” and Romero “should have known of
him.”
        On June 9, 2016, at approximately 3:00 p.m., Officer Martinez of the Bakersfield
Police Department pulled over a vehicle driven by Miguel. Martinez noticed that one of
the passengers, Avendano, sported several tattoos: the letter “H” on the right side of the
neck, the letters “LB” and the word “Hillside” on his chest, and the letter “L” on his
lower left calf.
        On December 10, 2016, at approximately 7:40 p.m., Officer James of the
Bakersfield Police Department pulled over a vehicle driven by Avendano. James noticed


                                             10.
that Avendano sported several tattoos: the word “Hillside” on the right cheek, the letter
“H” below his right ear, the letter “B” on his left hand, and the letters “LB” on his right
wrist. When asked about his tattoos, Avendano explained that “the B on his hand [was]
for Bakers, and the LB on his wrist was for Loma Bakers.” He then stated that “he was
an active member of the Loma Bakers” and “was still putting in work.”
       f. Testimony of Officer Jones
       Officer Jones of the Bakersfield Police Department’s gang unit was the
prosecution’s gang expert.8 At the time of trial, he had been a police officer for seven
years and a gang officer for nine months.
              i. Jones’s qualifications
       When Jones was at the police academy, he received 40 hours of instruction on
“local gangs as well as gang culture in general” and “rode with” gang officers as part of
his field training. As a patrol officer for “six and a half years or so,” he “respond[ed] to
calls-for-service involving specific gang offenses.” Jones contacted members of
“traditional Black and traditional Hispanic gangs” at least “once per week” “on the street,
whether it be a subject stop[ or] vehicle stop,” or “just in the neighborhood” as an
“[un]official law enforcement type of contact.” He also “talked with their loved ones”
and other “community members” “about gang activity in their neighborhoods.” After
joining the gang unit, Jones “lived and breathed gangs.” He continued to contact gang
members on a regular basis as well as conducted wiretaps, monitored social media, and
performed probation and parole searches. Jones averred that he participated in “over
1000” gang-related investigations over the course of his employment, “[m]ore than 20”
of which involved the Loma Bakers.




       8 The record indicates that the prosecution originally intended to call Romero as
its gang expert.


                                             11.
              ii. Background on the Mexican Mafia and Sureños
       Jones testified that the Mexican Mafia—also known as La Eme—is a prison gang
and the “overarching controlling body of all . . . traditionally Southern California
Hispanic gangs.” “Underneath [the Mexican Mafia] . . . [is] this large umbrella known as
the Sure[ñ]os,” which means “southerners” in Spanish. “Sure[ñ]os are the foot soldiers
for La Eme” and “comprised of . . . every southern California Hispanic gang, which
includes Kern County and Bakersfield gangs.” They identify with the color blue and the
number 13, the latter because the 13th letter of the alphabet (“M”) stands for the Mexican
Mafia. Jones specified other ways that Sureños exhibit the number:

       “Thirteen is very commonly written with an X. X-3, and again, X is the
       Roman numeral for 10, so 13. Another way that 13 is often depicted is
       invoking Aztec numerical identifiers. So in the Aztec culture, which again
       is very important to Mexican nationals and people that have Mexican
       Heritage, they use what is called a kanpol . . . . And a kanpol consist[s] of a
       flat horizontal line and that is representative of five in Aztec numerics, they
       place another horizontal line, so now you have two fives and then three
       dots. Each would represent one, so two fives and three make 13. [¶] . . . [¶]

              “. . . One [symbol] in particular that is popular right now is for
       anyone who is familiar with social media or texting and emoji, there’s an
       emoji that has the 100 emoji. . . . It’s kind of a slanted 100 written usually
       in red with two lines underneath it. That’s been adopted as kind of a
       modern way of writing the kanpol. So people oftentimes or gang members
       I should say that have the 100 logo or that emoji on them it’s representative
       of a kanpol usually.”
       Sureños have “traditional rules that have been handed down over the decades that
govern how . . . they act and things that they are allowed to do and not do.” For instance,
“if firearms are present, specifically, in a vehicle or on a person and any other gang
members are present, they are to let them know that they are in possession of that gun.”
Jones explained:

       “[T]he reason why – because of the severity, especially, . . . in [the] State of
       California for illegally possessing a gun, if you are contacted by law
       enforcement you need to know how to act. So if one person is holding the


                                             12.
        gun, obviously, they’ll take the rap for that. But it may be in a spot where
        it’s lying around, it may not be exactly in their possession, they may drop it
        and so it could get pinned on other people.

                “Now, the reason you are supposed to let other people know that is
        so that they know what it is they should do in this event. One option is to
        simply run, try and get away from police. Another option is that if they can
        take it, if it’s a younger homie, somebody who is less experienced in the
        gang and doesn’t have the same rep as the more veteran gang member who
        may be in possession of that g[un], they are expected to take that rap for the
        gun so the veteran can stay out, and that’s how the younger person will
        build status.

                “Another reason too is if a rival gang member comes around while
        somebody is in possession of a gun now they know, hey, I’m okay, this is
        where it is, this is where I need to go for protection. I can grab it if I need
        to use it. It’s fair game for anybody. While only certain people have the
        status to hold them, anybody can use them if it comes time to use it.”
              iii. Background on the Loma Bakers
        The Loma Bakers are a Sureño gang in Bakersfield comprised of various subsets,
including the Hillside Primos, Hillside Locos, Los Primos, Gage Street, and Water Street.
The “traditional boundaries” of the gang’s territory are “Columbus Street to the north,
Union [Avenue] to the west, East California [Avenue] to the south and Mount Vernon
[Avenue] to the east.” Jones was well acquainted with the area, having spent “10 percent
of [his] time” as a patrol officer and “close to a third of [his] working time” as a gang
officer there. Notably, Columbus Street constitutes the southern border of territory
claimed by the Uptown Bakers, a “young upstart” and “particularly violent” rival Sureño
gang.
        Generally, one is recruited into the Loma Bakers in one of two ways: (1) the
person “simply grow[s] up in the neighborhood that’s around and . . . [is] incorporated
into the gang”; or (2) the person is “jumped in,” i.e., attacked by at least three to five
gang members for up to five minutes. There are approximately 100 Loma Baker
members, mostly men and ranging between ages 12 and 55. The initials “LB” and
“LBKS” and the word “Loma” are the most common tattoos sported by members. In the

                                               13.
past, Jones has seen the word “Lomero,” which means “one who is of the Loma,”
tattooed on at least two known Loma Bakers. Database records showed that other
officers documented a “Lomero” “tattoo or writing of some kind” eight times since 2005;
by contrast, the word “Loma” and the initials “LB” were documented at least 63 times
over the same time period. In addition, members commonly bear letters and symbols
representing one or more subsets, Jones elaborated:

               “For Hillside the letter H is important to them, obviously, because it
      begins Hillside. By that extension, tattoos of just H or HS, Hillside or even
      the Hillside Primos cli[que] would be HSP. Any sports memorabilia with
      the H prominently featured, which can be, example, Houston Astro[s],
      Hawaii, Houston Texans, any sort of memorabilia that would be
      representative of Hillside. [¶] . . . [¶] . . . For Gage Street, one that is really
      popular is the Green Bay Packers logo because it is a very prominent
      G. . . .”
Jones emphasized that he never met a non-gang member who had gang-related tattoos:

             “If somebody were to hold themselves out to be a member of a
      particular gang, [there] would be severe repercussions. I certainly wouldn’t
      want to be them. They would be subject to probably [at a] minimum a
      severe beating by other gang members, they could even be possibly killed
      depending on the circumstances that they held themselves out to be a gang
      member. [¶] . . . [¶]

              “. . . [T]attoos are permanent as we all know. In my opinion, it’s a
      serious commitment that you are marking yourself branding yourself with
      something. And specifically something so highly personal and well
      structured and has a deep meaning to, so many people such as these gangs
      and membership of these gangs, it would be absolutely crazy for you to put
      something like that that holds so much meaning and you’re not part of it.
      You didn’t earn your way in it and you are risking your life for such a
      thing.”
      According to Jones, respect and loyalty are “the two biggest factors of importance
to a gang member.” He testified:

      “The loyalty is, of course, your gang and those that are close to you, your
      family and really the gang is considered their family. I have been told that
      many times, but respect is important as well because it’s twofold. One, you


                                             14.
have respect from within the gang, how you earn respect is by how you
carry yourself, the actions you take for or on behalf of the gang, building
that reputation, being a good worker, so-to-speak, for the gang that will
earn you respect. It will bolster your reputation within the gang and people
within that gang will know who you are. They will say, hey, that guy is a
good guy. He’s somebody I can trust. He’s somebody I can rely on if I
need to for something that I want to do. The other side of that is it garners
respect from the community. Now, that respect is not, in my opinion,
something that is noble. What it’s usually referring to is fear, that respect is
earned through fear from the community. They fear gang members by
committing certain acts, by committing certain violations of the law. By
simply being around interacting with the community in these negative ways
whether it be flashing gang signs, tagging things on wall[s] that belong to
people, stealing their property, fighting or assaulting them, any number of
things, those all garner fear from the community, which in turn is viewed as
respect from the community. And what that allows them to do is further
this criminal enterprise because they know that . . . the more respect that
they have from the community the more they can get away with because
they’re not going to be told on or testified against. [¶] . . . [¶]

        “. . . [T]he respect I’m talking about is this trustworthiness and
holding them in higher view that this is somebody who is willing to get the
job done. And when I’m talking about jobs, I’m talking about illegal acts,
whether it be burglarizing someone, stealing their car, shooting, stabbing,
robbing anybody including rival gang members or just normal citizens.
That respect is important because as a gang member if I entrust this person
who I believe to be my fellow gang member or even my brother in that
sense, if I can’t trust them then why would I put myself in this dangerous
position? One, where the crime could go back on me and I get attacked
somehow, do I want to rely on somebody I know who is going to run away
when the time is tough? And likewise when the police com[e] looking for
me, is this somebody I can trust to be quiet about what is happening, is not
going [to] brag to everybody, is not going to tell when the police come and
talk to them or when in fact they find out that that person was involved in
the crime they’re not going [to] tell on me and flip on me. So that’s why
respect is important and that’s why it’s wanted because it shows that you
are loyal to them and it boost[s] your reputation within the gang. [¶] . . . [¶]

       “. . . If a normal non-gang member commits a crime, let’s say, a
robbery against a citizen that person would be in fear of that person,
obviously. They might even be in fear of where that location happened. If
it was at night they might even be fearful of going out at night anymore
because of the chance that this can occur again. If that same suspect


                                      15.
       commits the robbery while invoking, let’s say, Loma as they are doing this
       robbery now that person is definitely going to remember who that person is,
       where they were, what time of day it was and they’re also going to
       remember who Loma was. And anybody that represents Loma or they
       suspect might [be] a Loma member they are going to be in utter fear and
       never want [to] be around anybody ever like that again or be around the
       area where any Loma gang member might be. In fact, it creates a wider
       fear of this gang and it spreads throughout the community. You know as a
       victim of crime you are going to tell everybody what happened. And if it
       involves a gang you know for sure they are going to be telling them that it
       was gang-related and who they were, so in that sense it creates this ripple
       effect through the community. [¶] . . . [¶]

              “. . . [Loma Bakers] can shout Loma [to invoke the gang] . . . .
       They can wear the same gear such as wearing an H on their hat, wearing an
       LB on their hat, something that represents the gang, by showing their
       tattoos so that they are prominent when this crime occurs or by even
       flashing gang signs when the crime occurs. [¶] . . . [¶]

                “. . . Whenever a subject puts in work for the gang, they are
       bolstering their reputation, gaining that respect through . . . [il]legal acts,
       you wouldn’t rely on somebody who claims to be a gang member yet they
       just sit on the sidelines all day and do nothing, they are not doing a whole
       lot for the gang. So what you are going to do is respect this person more,
       increase this person’s reputation who is out there committing these crimes
       on behalf of the gang, which by itself will instill this fear into the
       community, will bolster the reputation through this word-of-mouth and
       even the way media broadcast news, but also a lot of these ventures will
       make money for the gang which in turn builds that power, and builds that
       respect. So, again, as you are committing these crimes you are earning
       more respect and getting more juice as it were.”
       The primary activities of the Loma Bakers include drug sales, illegal firearm
possessions, shootings, murders, robberies, auto thefts, and burglaries. Gang members
frequently commit the crimes together. First, “[there] is the safety in numbers . . . .”
Second, “[there is] the camaraderie factor,” i.e., “where one person is building this
relationship with this other gang member, is witnessing them put in work and can attest to
that at a later time, if need be, to more senior gang members, or just other people in
general that are involved in the gang, and by virtue of being with somebody who has a



                                             16.
very public branding of their gang association, and the other person is known to be a
gang member, as well, it falls onto them, as well.”
       Regarding drug sales, Jones testified:

              “So drug sales benefits [sic] the gang in the same way it probably
       benefits any other person. You are engaging in this criminal enterprise
       where you are essentially opening up a business. You have goods and
       you’re wanting to sell it to other people. As a gang member whenever you
       get those proceeds from your sales, that money doesn’t go to you. It’s
       going to go to the gang itself. It will go up the chain, to the leader, you
       know, in some form or fashion where you are getting taxed. And then that
       money will then be redistributed throughout the gang as needed.
       Oftentimes, those proceeds of those drug sales will go towards buying more
       drugs, buying weapons through typically legal means, however, it can be
       done in an illegal fashion and also bailing out fellow gang members.”
Regarding unlawful firearm possessions, Jones testified:

              “So the mere possession of a firearm by a gang member it helps the
       gang because if anybody were to know [about] or see . . . this person in
       possession of a gun automatically there is fear. Especially if they know this
       person is a gang member, they know they shouldn’t have that and they
       know they are in possession of it for an illegal purpose. They are either
       going to attack somebody with, which is often the case, or they’re not
       allowed to possess it to begin with by virtue of them being a gang member
       or as often as common they’re simply prohibited because of prior
       convictions of some sort. So this fear is automatically given to the person
       and again in turn respect.”
Jones also pointed out that gang members who sell drugs often possess firearms:

       “The main purpose of a gun in association with the drug trade is that you as
       a gang member have this enterprise you can try and defend it with just your
       hands and feet or maybe even calling more people to help you defend it, but
       all it would really take is one other gun or rather one gun to come at you
       and that would end it pretty quickly. So what do you do? You get yourself
       a gun as well. That way you can defend [against] anybody who may attack
       you. You can also use it against somebody else to instill that fear. . . .
       [¶] . . . [¶] . . . If you see them on your turf they are trying to cut in on your
       business or even just the simple respect aspect. You can’t be out here.
       This is my place and so you can chase them off by merely flashing the gun
       or even shooting at them. Also, we can’t forget the fact that unfortunately


                                              17.
       sometimes police officers contact these gang members and interrupt or
       disrupt this operation with the drug trade unfortunately we are shot at by
       gang members because of this.”
              iv. Indicia of possession of methamphetamine for sale
       Jones has participated in over 50 investigations related to possession of a
controlled substance for sale; 20 of those cases involved methamphetamine. He has also
testified as an expert on drug sales over 20 times. In determining whether an individual
possesses methamphetamine for sale, Jones considers multiple factors, including the
amount of the drug; the presence of packaging, scales, and/or money; and, if applicable,
the number of packages.
       In the instant case, Jones found multiple indicia of possession of
methamphetamine for sale. First, the amount of methamphetamine was “substantial” and
“nowhere even close to being reasonable for personal use.” Second, the drugs were
“individually bagged into three separate quantities.” Third, the “bags” were made from
“Saran Wrap,” a “cheap,” “very thin material” that “stretches easily,” “can be transported
easily,” and “can create many packages at one time.” Fourth, the digital scale had “white
residue,” indicating that it was used “to weigh methamphetamine.” Fifth, the currency
consisted of “a few singles,” which “coincide[d]” with the value of the methamphetamine
recovered.9 Finally, the gold watch was “an item of value that . . . can commonly be
traded for drugs . . . .”
               v. Opinion on defendants’ affiliation with the Loma Bakers
       Based on the totality of the circumstances, Jones opined that Avendano was an
active member of the Loma Bakers at the time of the January 25, 2017 incident. He had
been “driving on the edge of [gang] territory that’s disputed amongst both the Loma


       9In contrast to Poteete (see ante, fn. 6), Jones testified that “the price [of
methamphetamine] has dropped a good bit” and a gram of methamphetamine costs
“between $5 and $15” depending on the circumstances.” He estimated that the value of
the methamphetamine found in the Accord ranged between $150 and $300.


                                            18.
Bakers and the Uptown Bakers” with “a sales quantity of methamphetamine,” “a loaded
handgun,” and “other gang members,” which was consistent Loma Baker behavior.
Avendano bears numerous gang-related tattoos, including the letter “L” for “Loma”; the
letter “B” for “Bakers”; the initials “LB” for “Loma Bakers”; the letter “B” “written in a
format that can be viewed as a 13” as well as the number “100,” both of which
demonstrated “allegiance to the Sureño gang” and “by extension La Eme”; the letter “H”
for “Hillside”; the initials “HS,” which also stood for “Hillside”; the word “Hillside” and
an adjacent letter “P” for “Hillside Primos”; and the initials “HSL” for “Hillside Locos.”
Based on a comparison between the photographs taken by Barrier (see ante, at p. 8) and
those taken by Jones in March 2019, many of the tattoos were “filled in,” “worked on,”
or added after the January 25, 2017 incident, which was “indicative of continuing
membership . . . within the gang.” During the jail call with Lizeth, Avendano said “[o]n
the hood,” “a common expression used by many gang members, including Loma
Bakers,” to mean “I promise on the gang,” i.e., “what I’m saying is true.” Finally, in
prior encounters with police, Avendano admitted that he “is part of the gang,”
“display[ed] [the] tattoos,” “explain[ed] . . . what those tattoos mean,” and/or was in the
company of other gang members.
       Based on the totality of the circumstances, Jones opined that Miguel was an active
member of the Loma Bakers at the time of the January 25, 2017 incident. He had been
with Avendano “on a dangerous mission . . . selling drugs . . . on the edge of disputed
gang territory.” Also, Miguel had worn a Houston Astros baseball cap with a
“prominently featured H,” which was “indicative of the Hillside subset.” He bears a
“very large and prominent [chest] tattoo” of the word “Lomero,” which demonstrated that
he was “a Loma Baker gang member.” A closer inspection of that tattoo revealed the
number “1” “just inside the angle of the L” and the number “3” “inside of the O next to
it,” “form[ing] 13 for the Sureños and La Eme.” Finally, in prior encounters with police,
Miguel was in the company of other gang members.

                                             19.
       Based on the totality of the circumstances, Jones opined that Lizeth was a member
of the Loma Bakers at the time of the January 25, 2017 incident. She had been “riding
around in a vehicle with [Avendano and Miguel] doing gang crimes.” Given that Lizeth
“is in an intimate dating relationship” with Avendano and is Miguel’s sister, Jones could
not imagine that “she would not have any knowledge of what [the Loma Bakers] is and
what her . . . brother and . . . dating partner are involved in and how much they are
involved in.” During the jail call with Avendano, Lizeth “specifically t[old] . . .
Avendano that he should have smashed,” i.e., “gone on a pursuit with police.” Jones
considered this to be “an admission that she knew what was in the vehicle and was taking
part of this criminal act.” During the same call, Lizeth mentioned that she had spoken
with Jokes, the moniker of a known Loma Baker. Jones believed that her “consulting
with and relay[ing] to [Avendano] about what [Jokes] had said . . . show[ed] a clear
pattern of involvement and . . . ‘immersion’ in this gang lifestyle, and extreme familiarity
with their actions and who they are.” Finally, in 2019, Jones visited Lizeth’s residence
and photographed graffiti on a garage wall of the word “Jokes” and the initials “HSP” for
Hillside Primos. A closer inspection of “Jokes” revealed the numbers 1 and (an upside
down) 3.
III.   Defense’s case-in-chief
       a. Testimony of Ace Pierce
       Pierce, a bail bondsman and private investigator, was called as a gang expert by
Miguel’s attorney. He testified that he “grew up off of Cottonwood Road and Highway
58” in Kern County. Pierce became familiar with gangs at a young age: he attended
school and other community functions with gang members and his two older brothers
were gang members. As a bail bondsman for “[a]bout 22 years” and a private
investigator for “[a]bout a year and a half,” Pierce came into contact with gang members
“[d]aily” and openly discussed gang-related matters with them. He also came into
contact with law enforcement officials “[t]hree to five times a week” and discussed topics

                                             20.
such as gangs, gang activities, gang territories, gang tattoos, gang symbols, and current
gang investigations.
       Pierce developed a familiarity with the Loma Bakers by “work[ing] several
investigations with Loma Bakers gang members,” “bail[ing] members of Loma Bakers
out,” “talk[ing] to them on a regular basis,” and spending “[a]t least 15 years” in Loma
Baker territory. He identified the following as tattoos he has seen on members: “LB”;
“Gage Street”; “Los Primos”; “Hillside”; “Loma”; and “13.” By contrast, Pierce has
never seen a “Lomero” tattoo. After consulting numerous sources (a “Homeland Security
Gang Unit” officer, a probation officer “assigned to multiple gang units,” and a Loma
Bakers gang member) as well as conducting “computer research,” he concluded that
“Lomero” is not a Loma Bakers tattoo.
       The day before Pierce testified, he stayed in the courtroom along with Jones, the
prosecutor, and the defendants’ attorneys after the jury was dismissed. Pierce heard
Jones say, “I’ve been a nice guy, but now I’m going to bury their fucking client.”
       b. Testimony of Jones
       Jones was recalled to the stand. He acknowledged that he made the following
statement: “I was trying to be polite, but now I’m going to bury them.” Jones testified
that the statement was made in connection with a rhetorical question he had raised about
evidentiary procedures that were performed outside the jury’s presence. He denied using
any profane language or having a personal vendetta against defendants and/or their
attorneys. Nonetheless, Jones testified that he had apologized for the remark.
                                      DISCUSSION
I.     The trial court properly denied Avendano and Lizeth’s suppression motion.
       a. Background
       Pursuant to section 1538.5, Avendano moved to suppress evidence obtained as a
result of law enforcement’s warrantless search and seizure. Lizeth joined in the motion.



                                            21.
Later, the parties stipulated that the police conducted the vehicle search without a
warrant.
       A motion hearing was held on May 30, 2018. Sergeant Eddy testified that he was
driving his patrol vehicle westbound on Columbus Street at approximately 1:00 a.m. on
January 25, 2017, when he noticed “a white Honda” heading in the opposite direction.
Avendano was driving the Accord, Lizeth was sitting in the front passenger seat, and
Miguel was sitting “[b]ehind her on the passenger side.” Eddy’s interest was piqued
because (1) Honda automobiles were “a very commonly stolen vehicle”; (2) he
encountered the Accord in a “high-crime area” where vehicle thefts were common; and
(3) he encountered the Accord during the “violent crime window,” i.e., between “9:00
p.m. and about 3:00 a.m.,” when “[t]he area is not really well lit” and most vehicle thefts
and other crimes occurred. Eddy—a 17-year veteran of the police force—“worked pretty
much either patrol or the Gang Unit pretty much the majority of [his] career” and was
familiar with the locale, having “made numerous arrests in the area for weapons
violations, narcotics violations, assault with deadly weapons, [and] stolen vehicles.”
       Eddy followed the Accord and “observed [Avendano] turn to look back at [the]
patrol car,” which “indicat[ed] to [him] that [Avendano] [wa]s concerned about [the]
patrol vehicle.” He also saw “some movement between [Miguel] and [Avendano].”
Eventually, the Accord approached the intersection of Alta Vista Drive and Columbus
Street, a four-way stop. It “rolled past the limit line” before coming to a stop. Eddy
observed the moving violation and “turned on [his] overhead emergency lights to effect
[a traffic] stop.” He then perceived “major movements” inside the Accord that caused it
to “mov[e] back and forth quite a bit.” Eddy eventually pulled over the Accord.
       By and large, during a traffic stop, Eddy would “walk up to about the B pillar
behind the driver door” and “make contact with the [driver].” However, because of “the
time” and “the location of the stop” as well as the “the movements that [he] saw,” he was
concerned about his safety and “ordered [Avendano, Lizeth, and Miguel] to put their

                                            22.
hands where [he] could see them.” Eddy asked Avendano for his driver’s license, but
Avendano “did not produce one” and “said he didn’t have one.” A records check
confirmed that he was unlicensed. Thereafter, officers Barrier and Poteete arrived on the
scene and Avendano was arrested for driving without a license. Eddy instructed Poteete
to conduct an inventory search of the Accord before the vehicle was impounded. He
testified that “[Bakersfield Police] Department policy requires a vehicle inventory of
every impound . . . for community caretaking responsibilities” and officers “go through
the vehicle to make sure there’s no valuables left behind and for safekeeping purposes.”
Poteete searched the Accord and found a zipped backpack on the rear floorboard. She
unzipped the backpack and retrieved “about a half an ounce” of methamphetamine, a
loaded handgun, and some currency.
       Following Eddy’s testimony, the prosecutor chiefly argued that the police
conducted “a valid inventory search.” In the alternative, he asserted:

               “[T]here’s a Michigan v. Long[10] exception, which is kind of the
       Terry[11] search of a vehicle based on the circumstances, which in this case,
       you know, 1 o’clock in the morning in the area of town that this officer is
       familiar with for having a lot of crime, he sees movements between the
       driver and the passenger in the back, enough that he saw the car actually
       moving as a result of this when he got closer. [¶] . . . I think that’s enough
       to justify the vehicle search pursuant to Michigan v. Long. . . .”
       The trial court subsequently denied the suppression motion. It reasoned:

              “If it’s a valid inventory search, I think they can open containers,
       including a backpack, because of the items that could be stored in there
       such as jewelry.

              “I’m not sure about [the prosecution’s] reference to a Terry search,
       but certainly it’s a valid inventory search. A valid stop. A valid inventory
       search.”


       10   Michigan v. Long (1983) 463 U.S. 1032 (Long).
       11   Terry v. Ohio (1968) 392 U.S. 1 (Terry).


                                             23.
          b. Standard of review
          “In reviewing a court’s ruling on a suppression motion, ‘[w]e defer to the trial
court’s factual findings, express or implied, where supported by substantial evidence. . . .’
[Citation.]” (People v. Smith (2020) 46 Cal.App.5th 375, 383 (Smith); see People v.
Dominguez (1988) 201 Cal.App.3d 345, 353 [“[W]e must ‘view the facts upon which the
suppression motions were submitted in the light most favorable to the People, drawing
therefrom all reasonable inferences in support of the trial court’s order denying the
motions.’ ”].) “ ‘In determining whether, on the facts so found, the search or seizure was
reasonable under the Fourth Amendment, we exercise our independent judgment.’
[Citation.]” (Smith, supra, at p. 383.) “[I]n reviewing the trial court’s suppression ruling,
we consider only the evidence that was presented to the trial court at the time it ruled.”
(In re Arturo D. (2002) 27 Cal.4th 60, 78, fn. 18, overruled in part by People v. Lopez
(2019) 8 Cal.5th 353, 381.) Moreover, “ ‘we consider the correctness of the trial court’s
ruling itself, not the correctness of the trial court’s reasons for reaching its decision.’
[Citation.]” (People v. Jimenez (2015) 242 Cal.App.4th 1337, 1360.)
          c. Analysis
          In California, “[a] defendant may move to suppress evidence on the ground that
‘[t]he search or seizure without a warrant was unreasonable.’ ” (Smith, supra, 46
Cal.App.5th at p. 382, quoting § 1538.5, subd. (a)(1)(A).) “[I]ssues relating to the
suppression of evidence derived from governmental searches and seizures are reviewed
under federal constitutional standards.” (People v. Rogers (2009) 46 Cal.4th 1136, 1156,
fn. 8.)
          “The Fourth Amendment provides ‘[t]he right of the people to be secure in their
persons, houses, papers and effects, against unreasonable searches and seizures, shall not
be violated . . . .’ [Citation.] This guarantee has been incorporated into the Fourteenth
Amendment to the federal Constitution and is applicable to the states. [Citation.]”



                                               24.
(People v. Camacho (2000) 23 Cal.4th 824, 829-830.)12 The Fourth Amendment
“ ‘contains no provision expressly precluding the use of evidence obtained in violation of
its commands’ ” (Herring v. United States (2009) 555 U.S. 135, 139), but the United
States Supreme Court “establish[ed] an exclusionary rule that, when applicable, forbids
the use of improperly obtained evidence at trial” (ibid.). The exclusionary rule prohibits
not only “[t]he introduction into evidence of materials seized and observations made
during an unlawful search” (People v. Lamas (1991) 229 Cal.App.3d 560, 568) but also
“the introduction into evidence of materials and testimony which are the products or
indirect results of the illegal search, the so-called ‘fruit of the poisonous tree’ doctrine”
(ibid.).
           “Warrantless searches ‘are per se unreasonable under the Fourth Amendment—
subject only to a few specifically established and well-delineated exceptions.’
[Citation.]” (Smith, supra, 46 Cal.App.5th at p. 382.) “[A]n officer effecting a traffic
stop of a vehicle could constitutionally search portions of the passenger compartment of
the vehicle, without a warrant, in certain circumstances.” (People v. Bush (2001) 88
Cal.App.4th 1048, 1051 (Bush), citing Long, supra, 463 U.S. 1032.) In Long, the United
States Supreme Court held:

           “Our past cases indicate then that protection of police and others can justify
           protective searches when police have a reasonable belief that the suspect
           poses a danger, that roadside encounters between police and suspects are
           especially hazardous, and that danger may arise from the possible presence
           of weapons in the area surrounding a suspect. These principles compel our
           conclusion that the search of the passenger compartment of an automobile,
           limited to those areas in which a weapon may be placed or hidden, is
           permissible if the police officer possesses a reasonable belief based on


          “A similar guarantee against unreasonable government searches is set forth in
           12
the state Constitution [citation] but, since voter approval of Proposition 8 in June 1982,
state and federal claims relating to exclusion of evidence on grounds of unreasonable
search and seizure are measured by the same standard. [Citations.]” (People v.
Camacho, supra, 23 Cal.4th at p. 830.)


                                                25.
       ‘specific and articulable facts which, taken together with the rational
       inferences from those facts, reasonably warrant’ the officer in believing that
       the suspect is dangerous and the suspect may gain immediate control of
       weapons.” (Long, supra, 463 U.S. at p. 1049, fn. omitted, citing Terry,
       supra, 392 U.S. at p. 21; accord, Bush, supra, 88 Cal.App.4th at pp. 1051-
       1052.)
       The record at the time of the motion hearing—viewed in the light most favorable
to the prosecution—showed that defendants were traveling in the Honda Accord through
a “high-crime area” at around 1:00 a.m. When Sergeant Eddy began to follow them,
Avendano—the driver—“turn[ed] to look back at [the] patrol car.” Shortly thereafter,
Eddy perceived “some movement” between Avendano and Miguel, the backseat
passenger. At the intersection of Alta Vista Drive and Columbus Street, the Accord
“rolled past the limit line” before coming to a stop. Consequently, Eddy “turned on [his]
overhead emergency lights to effect [a traffic] stop.” (See People v. Lomax (2010) 49
Cal.4th 530, 564 [“ ‘As a general matter, the decision to stop an automobile is reasonable
where the police have probable cause to believe that a traffic violation has occurred.’ ”].)
Before pulling the Accord over, Eddy observed “major movements” inside the vehicle
that caused it to “mov[e] back and forth quite a bit.” While he would normally “walk up
to about the B pillar behind the driver door” and “make contact with the [driver]” during
a traffic stop, he ordered defendants to “put their hands where [he] could see them.”
Eddy testified that he was concerned for his safety given (1) “the movements that [he]
saw” in the Accord (cf. People v. King (1989) 216 Cal.App.3d 1237, 1239 [driver
reached under his seat after his vehicle was pulled over by police]); (2) the location of the
stop in a “high-crime area,” with which he was well acquainted and where he personally
“made numerous arrests . . . for weapons violations, narcotics violations, assault with
deadly weapons, [and] stolen vehicles” (see id. at p. 1240 [“ ‘ “The reputation of an area
for criminal activity is an articulable fact upon which a police officer may legitimately
rely.” ’ ”]); and (3) the time of the stop, i.e., between “9:00 p.m. and about 3:00 a.m.,”
when the aforementioned crimes typically occurred under cover of darkness (see People


                                             26.
v. Souza (1994) 9 Cal.4th 224, 241 [“The time of night is another pertinent factor in
assessing the validity of a[n investigative] detention.”]). In addition, until officers Barrier
and Poteete arrived on the scene, Eddy was alone and outnumbered. (See People v.
Castaneda (1995) 35 Cal.App.4th 1222, 1230 [officer alone with two detainees]; People
v. Limon (1993) 17 Cal.App.4th 524, 531, 534 [two officers outnumbered by three
suspects and other people in the immediate vicinity].)
       In view of these specific and articulable facts, we conclude that “ ‘a reasonably
prudent man in the [same] circumstances would be warranted in the belief that his safety
or that of others was in danger’ ” (Long, supra, 463 U.S. at p. 1050, quoting Terry, supra,
392 U.S. at p. 27) and a search of the Accord’s passenger compartment—limited to
where a weapon may be placed or hidden (such as the zipped backpack on the rear
floorboard)—was justified. (See Long, at p. 1050 [“If, while conducting a legitimate
Terry search of the interior of the automobile, the officer should . . . discover contraband
other than weapons, he clearly cannot be required to ignore the contraband, and the
Fourth Amendment does not require its suppression in such circumstances.”].) Barrier
and Poteete’s arrival, defendants’ removal from the Accord, and Eddy’s instruction to
Poteete to conduct an inventory search thereof do not compel otherwise. (See Bush,
supra, 88 Cal.App.4th at p. 1052 [“The [Long] rule applies even where a defendant is
outside his car and nominally under the control of law enforcement officers.”].)13
II.    Bruton did not apply to the statements challenged by Miguel.
       a. Background
       Citing the Aranda14/Bruton rule, Miguel moved in limine to exclude statements
made during Avendano and Lizeth’s jail call that incriminated him. In a bench brief, the


       13Given our disposition on this matter, we need not address whether an inventory
search was also valid.
       14   People v. Aranda (1965) 63 Cal.2d 518 (Aranda).


                                             27.
prosecution countered that the Aranda/Bruton rule applied to testimonial statements and
any statements made during the call were not testimonial. The trial court ultimately
agreed with the prosecution and denied the motion.
       On appeal, Miguel argues that the court’s refusal to exclude or redact the
statements made during Avendano and Lizeth’s jail call “violated [hi]s confrontation
clause rights.” (Capitalization omitted.) Additionally, he contends that Avendano’s out-
of-court statements to officers Romero and James about being a gang member were
inadmissible as per Bruton.
       b. Analysis
       “Broadly stated, the Aranda/Bruton rule declares that a defendant is deprived of
his or her Sixth Amendment right to confront witnesses when a facially incriminating
statement of a nontestifying codefendant is introduced at their joint trial, even if the jury
is instructed to consider the statement only against the declarant.” (People v. Gallardo
(2017) 18 Cal.App.5th 51, 68 (Gallardo); see Bruton, supra, 391 U.S. at pp. 126-137;
Aranda, supra, 63 Cal.2d at pp. 528-531.)15 “[T]he Aranda/Bruton doctrine is grounded
exclusively in the confrontation clause and can extend no farther than the metes and
bounds of the clause defined by the United States Supreme Court.” (People v.
Washington (2017) 15 Cal.App.5th 19, 29 (Washington).)
       “ ‘The Sixth Amendment’s Confrontation Clause provides that, “[i]n all criminal
prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses
against him.” ’ ” (Gallardo, supra, 18 Cal.App.5th at p. 65, quoting Crawford v.
Washington (2004) 541 U.S. 36, 42 (Crawford).) “For many years, the confrontation

       15 Aranda, which preceded Bruton, implemented a stricter rule based on the
California Supreme Court’s supervisory power over state rules of evidence rather than the
Sixth Amendment’s confrontation clause. (See Aranda, supra, 63 Cal.2d at pp. 529-530.)
The enactment of Proposition 8’s “Truth-in-Evidence” provision (Cal. Const., art. I, § 28,
subd. (f)(2)) made Aranda coextensive with Bruton. (See People v. Fletcher (1996) 13
Cal.4th 451, 465.)


                                             28.
clause barred the admission of any out-of-court statement admitted for its truth if the
hearsay declarant was not available for cross-examination, unless the statement bore
‘adequate “indicia of reliability” ’—that is, unless (1) the evidence fell within a ‘firmly
rooted hearsay exception,’ or (2) the evidence otherwise had ‘particularized guarantees of
trustworthiness.’ [Citation.]” (Washington, supra, 15 Cal.App.5th at pp. 27-28.) “In
Crawford . . . , the United State Supreme Court announced a new standard for
determining when the confrontation clause of the Sixth Amendment prohibits the use of
hearsay evidence . . . against a criminal defendant.” (People v. Cage (2007) 40 Cal.4th
965, 969.) “It narrowed the clause’s reach from all out-of-court statements admitted for
their truth to only those out-of-court statements that qualify as ‘testimonial,’ but
completely barred the admission of such testimonial statements—irrespective of their
reliability—absent the defendant’s current or prior opportunity to cross-examine the
declarant.” (Washington, supra, at p. 28, citing Crawford, supra, at pp. 51, 53-54; see
People v. Cortez (2016) 63 Cal.4th 101, 129 [“[T]he high court unequivocally held ‘that
the confrontation clause applies only to testimonial hearsay statements and not to
[hearsay] statements that are nontestimonial.’ ”].) “Although the [United States]
Supreme Court has not settled on a clear definition of what makes a statement
testimonial, [the California Supreme Court] ha[s] discerned two requirements. First, ‘the
out-of-court statement must have been made with some degree of formality or
solemnity.’ [Citation.] Second, the primary purpose of the statement must ‘pertain[] in
some fashion to a criminal prosecution.’ [Citations.]” (People v. Leon (2015) 61 Cal.4th
569, 603, fn. omitted; see Crawford, supra, at p. 68 [“Whatever else the term
[‘testimonial’] covers, it applies at a minimum to prior testimony at a preliminary
hearing, before a grand jury, or at a former trial; and to police interrogations. These are
the modern practices with closest kinship to the abuses at which the Confrontation Clause
was directed.”].)



                                             29.
       “Bruton and Aranda . . . predate Crawford, which narrowed the scope of the right
to confrontation to testimonial statements.” (Gallardo, supra, 18 Cal.App.5th at p. 68.)
“[B]ecause it is premised on the confrontation clause, ‘ “the Bruton rule, like the
Confrontation Clause itself, does not apply to non-testimonial statements.” ’ [Citation.]”
(People v. Almeda (2018) 19 Cal.App.5th 346, 362.)
       Here, with respect to the jail call, “[t]here was nothing formalized about
[Avendano] and [Lizeth]’s meandering and profane conversation.” (People v. Jefferson
(2008) 158 Cal.App.4th 830, 843.) Furthermore, any statements between the two “cannot
be deemed testimonial within the meaning of Crawford because it was not a conversation
involving an agent of the police.” (People v. Hajek and Vo (2014) 58 Cal.4th 1144,
1203, overruled in part by People v. Rangel (2016) 62 Cal.4th 1192, 1216.) “[One] who
makes a formal statement to government officers bears testimony in a sense that a person
who makes a casual remark to an acquaintance does not.” (Crawford, supra, 541 U.S. at
p. 51.) Avendano and Lizeth “made no ‘formal statement to government officers,’ ”
“[n]o official with an agenda was asking questions and taking notes,” and “[n]o
government player was inserting veiled threats or subtle cues to get the goods on these
two.” (People v. Jefferson, supra, at p. 842.) “No prosecutorial abuse or government
coercion prompted their damning words” (id. at p. 844): “[h]ow and what [Avendano]
and [Lizeth] said was entirely up to [Avendano] and [Lizeth]” (id. at p. 843).
       With respect to Avendano’s statements to Romero about his gang affiliation,
“[t]here is no evidence to suggest any of this information bore any degree of [the
required] solemnity or formality . . . , or resembled in any way formal dialogue or
interrogation . . . .” (People v. Valadez (2013) 220 Cal.App.4th 16, 35-36.) Romero saw
Avendano walking in the middle of a street, ordered him to move to the side, and asked if
he “was . . . affiliated with any gangs in Bakersfield” given the tattoo of the letter “P” on
his right cheek. Avendano then freely divulged that he “was a member of the Loma
Bakers”; “had been ‘putting in work’ ” such as “tagging and spray painting on the wall”

                                             30.
and “stealing vehicles”; knew Romero; and believed that Romero “should have known of
him.” Nothing in the record indicates that Romero’s “primary purpose was to use the[se]
statements in a later prosecution.” (Id. at p. 36; see People v. Smith (2017) 12
Cal.App.5th 766, 787 [“ ‘A “formal station-house interrogation” . . . is more likely to
provoke testimonial statements, while less formal questioning is less likely to reflect a
primary purpose aimed at obtaining testimonial evidence against the accused.’ ”].)
Rather, as a member of the gang unit, such information “would help him better
understand and perhaps more effectively investigate gang activity.” (People v. Valadez,
supra, at p. 36.) Even assuming arguendo that Avendano’s statements to Romero were
testimonial, Bruton was still inapplicable because the statements made no mention of
Miguel. (See Gallardo, supra, 18 Cal.App.5th at p. 68 [Aranda/Bruton rule concerned
with “facially incriminating statement[s] of a nontestifying codefendant”]; see also
Richardson v. Marsh (1987) 481 U.S. 200, 208-209 [“[E]vidence requiring linkage
differs from evidence incriminating on its face in the practical effects which application
of . . . Bruton . . . would produce. If limited to facially incriminating confessions, Bruton
can be complied with by redaction . . . . If extended to confessions incriminating by
connection, not only is that not possible, but it is not even possible to predict the
admissibility of a confession in advance of trial.”].)
       Finally, assuming arguendo that Avendano’s statements to James were
testimonial, Bruton was still inapplicable because the statements (once again) made no
mention of Miguel. (See Gallardo, supra, 18 Cal.App.5th at p. 68.)16




       16 Having decided on the merits that Bruton did not apply to Avendano’s
statements to the police, we need not address (1) the Attorney General’s forfeiture claim;
or (2) Miguel’s ineffective-assistance-of-counsel claim, which is premised on a finding of
forfeiture.


                                             31.
III.   Substantial evidence supported defendants’ convictions.
       a. Background
       Avendano, Lizeth, and Miguel were each convicted of unlawful transportation of a
controlled substance, unlawful possession of a controlled substance for sale, and open
carry of a loaded firearm by a nonregistered owner; Lizeth was convicted of unlawful
possession of a firearm under the age of 30 by an individual previously adjudged a ward
of the juvenile court; and Miguel was convicted of unlawful possession of a firearm by a
convicted felon. According to defendants, the prosecution introduced two theories of
culpability: (1) defendants “individually committed the offenses”; and (2) defendants
“were part of a conspiracy and, as such, were liable for each other’s acts.”
       b. Standard of review
       “To determine the sufficiency of the evidence to support a conviction, we review
the entire record in the light most favorable to the prosecution to determine whether it
contains [substantial] evidence that is reasonable, credible and of solid value, from which
a rational trier of fact could find that the elements of the crime were established beyond a
reasonable doubt.” (People v. Tripp (2007) 151 Cal.App.4th 951, 955.) We “presume in
support of the judgment the existence of every fact the trier could reasonably deduce
from the evidence.” (People v. Redmond (1969) 71 Cal.2d 745, 755.) “We need not be
convinced of the defendant’s guilt beyond a reasonable doubt; we merely ask whether
‘ “any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” [Citation.]’ ” (People v. Tripp, supra, at p. 955, italics omitted.)
“This standard of review . . . applies to circumstantial evidence. [Citation.] If the
circumstances, plus all the logical inferences the jury might have drawn from them,
reasonably justify the jury’s findings, our opinion that the circumstances might also
reasonably be reconciled with a contrary finding does not warrant a reversal of the
judgment.” (Ibid.)



                                             32.
       “Before the judgment of the trial court can be set aside for insufficiency of the
evidence to support the verdict of the jury, it must clearly appear that upon no hypothesis
what[so]ever is there sufficient substantial evidence to support it.” (People v. Redmond,
supra, 71 Cal.2d at p. 755.) “ ‘Conflicts and even testimony which is subject to
justifiable suspicion do not justify the reversal of a judgment, for it is the exclusive
province of the trial judge or jury to determine the credibility of a witness and the truth or
falsity of the facts upon which a determination depends. [Citation.] We resolve neither
credibility issues nor evidentiary conflicts; we look for substantial evidence.’ ” (People
v. Lee (2011) 51 Cal.4th 620, 632.)
       c. Analysis
       On appeal, each defendant contends that his or her convictions must be overturned
because substantial evidence did not establish that he or she either (1) knew that the
methamphetamine and firearm were in the backpack; or (2) conspired to commit the
offenses with at least one other codefendant.
       “Transportation of a controlled substance is established by carrying or conveying a
usable quantity of a controlled substance with knowledge of its presence and illegal
character.” (People v. Meza (1995) 38 Cal.App.4th 1741, 1746.) “Unlawful possession
of a controlled substance for sale requires proof the defendant possessed the contraband
with the intent of selling it and with knowledge of both its presence and illegal
character.” (Id. at pp. 1745-1746.) To prove that an accused is guilty of unlawfully
carrying a loaded firearm in violation of section 25850, subdivision (a), the prosecution
must establish—among other things—that the accused knew about the gun’s presence.
(See People v. Rubalcava (2000) 23 Cal.4th 322, 331-332.) Likewise, to prove that an
accused is guilty of unlawful possession of a firearm in violation of either section 29800
or section 29830, the prosecution must establish—among other things—that the accused
knew about the gun’s presence. (See People v. Snyder (1982) 32 Cal.3d 590, 592.)
“Evidence of a defendant’s state of mind is almost inevitably circumstantial, but

                                              33.
circumstantial evidence is as sufficient as direct evidence to support a conviction.”
(People v. Bloom (1989) 48 Cal.3d 1194, 1208; see People v. Pre (2004) 117 Cal.App.4th
413, 420 [“Intent is rarely susceptible of direct proof and usually must be inferred from
the facts and circumstances surrounding the offense.”].)
       “ ‘ “Conspiracy requires two or more persons agreeing to commit a crime, along
with the commission of an overt act, by at least one of these parties, in furtherance of the
conspiracy.” ’ [Citation.] ‘ “Evidence is sufficient to prove a conspiracy to commit a
crime ‘if it supports an inference that the parties positively or tacitly came to a mutual
understanding to commit a crime. [Citation.] The existence of a conspiracy may be
inferred from the conduct, relationship, interests, and activities of the alleged conspirators
before and during the alleged conspiracy.’ ” ’ [Citations.]” (People v. Dalton (2019) 7
Cal.5th 166, 244.) “ ‘ “One who conspires with others to commit a felony is guilty as a
principal. [Citation.] ‘ “Each member of the conspiracy is liable for the acts of any of
the others in carrying out the common purpose, i.e., all acts within the reasonable and
probable consequences of the common unlawful design.” [Citations.]’ [Citation.]”
[Citation.]’ ” (Ibid.) “ ‘[A]n uncharged conspiracy may properly be used to prove
criminal liability for acts of a coconspirator. [Citations.] “Failure to charge conspiracy
as a separate offense does not preclude the People from proving that those substantive
offenses which are charged were committed in furtherance of a criminal conspiracy
[citation] . . . .” [Citation.]’ [Citations.]” (People v. Valdez (2012) 55 Cal.4th 82, 150.)
       The record—viewed in the light most favorable to the prosecution—demonstrates
that Avendano, Lizeth, and Miguel (1) knew about the presence of the methamphetamine
and firearm; and (2) conspired to commit the substantive offenses with at least one other
codefendant.
       In the wee hours of January 25, 2017, Avendano was driving his girlfriend
Lizeth’s Honda Accord on Columbus Street when he passed Eddy’s patrol vehicle,
“crane[d] [his] neck,” and gave Eddy a “long look.” After Eddy turned around and

                                             34.
trailed the Accord, there was “some movement going on within the vehicle” and
Avendano “look[ed] at [Eddy] in the rearview mirror.” Following a moving violation at
the intersection of Alta Vista Drive and Columbus Street, Eddy effected a traffic stop.
After the Accord was pulled over, (1) Avendano “look[ed] at [Eddy] in the side mirror”
and then “turn[ed] around and . . . ha[d] a conversation with somebody,” either Lizeth
(the front seat passenger) or her brother Miguel (the rear passenger); and (2) all three
“mov[ed] around.” (Cf. People v. Meza, supra, 38 Cal.App.4th at p. 1746 [the
defendants “looked around in all directions” before they entered a residence and left in a
vehicle carrying over 70 pounds of cocaine].)
       Subsequently, defendants were removed from the Accord and Poteete conducted a
search of the vehicle. “[O]n the floorboard in between the back passenger’s seat and the
backseat of the front passenger,” she found the backpack containing plastic bags filled
with methamphetamine (the total quantity of which far exceeded the amount normally
associated with personal use), a loaded firearm, a digital scale with methamphetamine
residue, money (including smaller bills), black gloves, a cell phone, and a gold watch.
Though “[t]here was no evidence [that Avendano, Lizeth, or Miguel] physically
possessed the [contraband] in question” (People v. Johnson (1984) 158 Cal.App.3d 850,
854), “ ‘possession may be imputed when the contraband is found in a place which is
immediately and exclusively accessible to the accused and subject to his dominion and
control, or to the joint dominion and control of the accused and another’ ” (ibid.).
Avendano, Lizeth, and Miguel had all been within reach of the backpack. (See People v.
Williams (2009) 170 Cal.App.4th 587, 624 [officers found a loaded firearm in the
defendant’s bedroom “about a foot away” from where he had been using his computer];
People v. Hunt (1963) 221 Cal.App.2d 224, 225, 227 [police pulled over the defendant’s
vehicle and found a revolver on the floorboard in front of his passenger].) In addition,
Lizeth was the owner of the Accord and ostensibly gave Avendano permission to drive it.
(See People v. Jenkins (1979) 91 Cal.App.3d 579, 584 [“The inference of dominion and

                                             35.
control is easily made when the contraband is discovered in a place over which the
defendant has general dominion and control: his residence [citation], his automobile
[citation], or his personal effects [citation].”].) Poteete searched Lizeth’s person and
seized five $1 bills; Barrier searched Miguel’s person and seized a $10 bill and an empty
“clear plastic Baggie.” A few days later, during a jail call between Avendano and Lizeth,
Lizeth alluded to her awareness of the contraband when she remarked, “[L]ike you guys
should have did what I told you guys to do. [¶] . . . [¶] . . . When we got pulled over.
[¶] . . . [¶] . . . When the cop got off you should’ve smashed off, ‘cause it was only one
cop.”
        At trial, the parties stipulated that the Loma Bakers are a criminal street gang
pursuant to section 186.22. Jones testified that members of this Sureño-affiliated gang
(1) primarily engage in drug sales and illegal firearm possessions, among other crimes;
(2) sell drugs to raise money to “buy[] more drugs,” “buy[] weapons,” and “bail[] out
fellow gang members”; (3) often possess firearms while conducting drug sales to defend
themselves against rivals and law enforcement; (4) commit crimes in numbers for
“safety” and “camaraderie”; and (5) are subject to the traditional Sureño rule that armed
members must inform fellow members of the gun. Jones opined that Avendano, Lizeth,
and Miguel were members of the Loma Bakers at the time of the January 25, 2017
incident, given that (1) at the time of the traffic stop, defendants’ vehicle carried a large
quantity of methamphetamine and a loaded firearm and was “on the edge of disputed
gang territory”; (2) at the time of the traffic stop, Miguel was wearing gang-related
apparel; (3) Avendano and Miguel bear gang-related tattoos; (4) during the jail call,
Avendano expressed a gang-related phrase (“[o]n the hood”) and Lizeth revealed that she
had consulted Jokes, a known Loma Baker; (5) in the past, Avendano admitted to police
officers that he is a Loma Baker; (6) in the past, Avendano and Miguel were each seen in
the company of other gang members; and (7) there was gang-related graffiti on the walls



                                              36.
of Lizeth’s garage.17 (See People v. Superior Court (Quinteros) (1993) 13 Cal.App.4th
12, 20 [“[C]ommon gang membership may be part of circumstantial evidence supporting
the inference of a conspiracy.”]; see also People v. Vang (2011) 52 Cal.4th 1038, 1044
[“[T]he subject matter of the culture and habits of criminal street gangs” “ ‘is
“sufficiently beyond common experience that the opinion of an expert would assist the
trier of fact.” ’ ”].)
        Based on defendants’ conduct before and after the traffic stop; the items recovered
from the searches; defendants’ intimate relationships with one another; and their gang
memberships, interests, and activities, a rational trier of fact could find beyond a
reasonable doubt that defendants (1) knew about the presence of the methamphetamine
and firearm in the Accord; and (2) positively or tacitly came to a mutual understanding to
transport and sell the drugs as well as possess the firearm.18

IV.     Substantial evidence supported the gang enhancement findings based upon
        the law as it stood at the time of the trial.
        a. Background
        In addition to convicting Avendano, Lizeth, and Miguel of unlawful transportation
of a controlled substance and unlawful possession of a controlled substance for sale, the
jury found true the allegations that defendants committed these crimes for the benefit of
or in association with the Loma Bakers.




         We also point out that, by virtue of Lizeth’s relationships with Avendano (her
        17
boyfriend) and Miguel (her brother), a rational trier of fact could reasonably infer that she
was aware of their gang memberships. (See People v. Villalobos (2006) 145 Cal.App.4th
310, 322 (Villalobos).)
         Given our disposition on this matter, we necessarily reject Avendano’s ancillary
        18
claim that “the gang enhancements attached to . . . counts [1 and 5] should automatically
be reversed,” which is premised on a finding that “there was insufficient evidence to
prove counts 1 and 5.”


                                             37.
       b. Standard of review
       “In considering a challenge to the sufficiency of the evidence to support an
enhancement, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citation.] We presume every fact in
support of the judgment the trier of fact could have reasonably deduced from the
evidence. [Citation.] If the circumstances reasonably justify the trier of fact’s findings,
reversal of the judgment is not warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding. [Citation.] ‘A reviewing court neither
reweighs evidence nor reevaluates a witness’s credibility.’ [Citation.]” (People v.
Albillar (2010) 51 Cal.4th 47, 59-60.)
       c. Analysis
       Both before and after its recent amendment (see Stats. 2021, ch. 699, § 3), section
186.22, subdivision (b)(1) provides, in essence:

       “[A] person who is convicted of a felony committed for the benefit of, at
       the direction of, or in association with any criminal street gang, with the
       specific intent to promote, further, or assist in any criminal conduct by gang
       members, shall, upon conviction of that felony, in addition and consecutive
       to the punishment prescribed for the felony or attempted felony of which
       [the person] has been convicted, be punished . . . .” (Accord, People v.
       Albillar, supra, 51 Cal.4th at p. 59.)
“There are two prongs to the gang enhancement under section 186.22, subdivision (b)(1).
[Citation.] The first prong requires that the prosecution prove the underlying felony was
‘gang related.’ [Citations.] The second prong ‘requires that a defendant commit the
gang-related felony “with the specific intent to promote, further, or assist in any criminal
conduct by gang members.” ’ [Citations.]” (People v. Weddington (2016) 246
Cal.App.4th 468, 484, fn. omitted (Weddington).) “In order to prove the elements of the
criminal street gang enhancement, the prosecution may, as in this case, present expert


                                             38.
testimony on criminal street gangs.” (People v. Hernandez (2004) 33 Cal.4th 1040,
1047-1048 (Hernandez).)
       “Section 186.22, subdivision (b)(1) provides three alternatives for establishing the
first prong—that the underlying offense was ‘gang related.’ The offense may be
committed (1) for the benefit of a gang; (2) at the direction of a gang; or (3) in
association with a gang. [Citation.] Because the first prong is worded in the disjunctive,
a gang enhancement may be imposed without evidence of any benefit to the gang so long
as the crime was committed in association with or at the direction of another gang
member. [Citations.]” (Weddington, supra, 246 Cal.App.4th at p. 484.) “As to the
second prong of the enhancement, all that is required is a specific intent ‘to promote,
further, or assist in any criminal conduct by gang members.’ [Citation.]” (Villalobos,
supra, 145 Cal.App.4th at p. 322; see People v. Pre, supra, 117 Cal.App.4th at p. 420
[“Intent is rarely susceptible of direct proof and usually must be inferred from the facts
and circumstances surrounding the offense.”].)
       Both Lizeth and Miguel argue that “there [i]s no substantial evidence to prove
either prong.” We disagree. The parties stipulated that the Loma Bakers are a criminal
street gang pursuant to section 186.22. Based on the totality of the circumstances, Jones
opined that each defendant was a member of the Loma Bakers at the time of the
January 25, 2017 incident. Avendano bears tattoos of various letters and symbols
associated with the gang and previously admitted to police officers that he is a Loma
Baker who “put[s] in work.” (See People v. Martinez (2008) 158 Cal.App.4th 1324,
1331 [evidence of gang tattoos and admission of gang membership].) Miguel similarly
bears gang-related tattoos of the word “Lomero” and the number “13” and was seen in
the company of Soliz—a known member of the Gage Street subset of the Loma Bakers—
in 2015. (See In re Jose P. (2003) 106 Cal.App.4th 458, 468 [minor had been contacted
on several occasions in the company of known gang members], disapproved in part by
People v. Prunty (2015) 62 Cal.4th 59, 78, fn. 5.) On the morning of January 25, 2017,

                                             39.
defendants’ vehicle was pulled over in disputed gang territory and a search thereof
uncovered a large quantity of methamphetamine, a loaded firearm, a digital scale with
methamphetamine residue, money, black gloves, a cell phone, and a gold watch.
According to Jones, Loma Bakers primarily engage in drug sales and illegal firearm
possessions, have guns for protection during such sales, and commit crimes collectively
for “safety” and “camaraderie.” (See Weddington, supra, 246 Cal.App.4th at p. 485
[gang’s “signature crime”].) At the time of the traffic stop, Miguel was wearing gang
apparel. (See Jose P., supra, at p. 468 [minor observed wearing gang-related attire].)
During the jail call on or around January 29, 2017, Lizeth divulged that she had
communicated with Jokes, a known Loma Baker. (See ibid.) There was also gang-
related graffiti sprayed on her garage wall. “Committing a crime in concert with known
gang members can be substantial evidence that the crime was committed in ‘association’
with a gang.” (People v. Garcia (2016) 244 Cal.App.4th 1349, 1367; see Weddington,
supra, 246 Cal.App.4th at p. 484.) “Commission of a crime in concert with known gang
members is substantial evidence which supports the inference that the defendant acted
with the specific intent to promote, further or assist gang members in the commission of
the crime.” (Villalobos, supra, 145 Cal.App.4th at p. 322.)
       Jones also testified about the benefits that the Loma Bakers obtain from selling
methamphetamine and possessing firearms. As to the former, the gang acquires funds to
purchase more drugs and weapons and to bail out members. As to the latter, the gun
provides protection against rivals and law enforcement and can instill fear in the
community at large, which would allow the gang to “get away with” more crimes. Jones
added that (1) members who “put[] in work for the gang,” e.g., “burglarizing someone,
stealing their car, shooting, stabbing, robbing,” “bolster [their] reputation[s] within the
gang” as trustworthy individuals and enhances the gang’s reputation “through . . . word-
of-mouth” and portrayal in the media; and (2) money-making ventures “in turn build[]
. . . power . . . [and] respect” for the gang. (See People v. Vang, supra, 52 Cal.4th at

                                             40.
p. 1048 [“ ‘Expert opinion that particular criminal conduct benefited a gang’ is not only
permissible but can be sufficient to support the Penal Code section 186.22, subdivision
(b)(1), gang enhancement.”].)
       Therefore, we conclude a rational trier of fact could find the gang enhancement
allegations true beyond a reasonable doubt.

V.     The prosecution’s failure to comply with the reciprocal discovery law
       did not amount to prejudicial error.
       a. Background
       Citing section 1054, Miguel moved in limine for a ruling “[r]equir[ing] the
prosecution to provide immediately all notes and/or statements whether in written format
or not, taken by the prosecution, their representatives and/or law enforcement that have
not been previously produced.” The trial court denied the motion without prejudice.
       On March 19 and 21, 2019, Jones testified at an Evidence Code section 402
hearing. On the question of Miguel’s affiliation with the Loma Bakers, Jones considered
Miguel’s tattoo and the Houston Astros baseball cap that was worn at the time of the
traffic stop; Martinez’s general offense report detailing his June 9, 2016 encounter with
Miguel; and Barajas’s “street check” detailing his August 19, 2015 encounter with
Miguel.
       On March 27, 2019, Jones was cross-examined by Miguel’s attorney. The
following colloquy transpired:

             “Q. And not one law enforcement officer that you have spoken to
       has advised you that Miguel Aldaco is, in fact, a gang member?

             “A. No, I can’t say that anybody has specifically told me that
       Miguel Aldaco was a gang member.

              “Q. You have contact with known gang members on a daily basis
       as you testified to; is that right?

              “A.    Yes.



                                              41.
             “Q.    And those members belong to the Loma Bakers?

             “A.    Yes, some do.

            “Q. And, again, none of those contacts have led you to
      information that people have stated Miguel Aldaco is, in fact, a gang
      member?

             “A.    That’s not exactly true.

            “Q. So you have talked to people who told you that Miguel
      Aldaco was a gang member?

            “A. They have shown me that they are a gang member, yes. The
      person I have talked to has led me to that.”
      Upon Miguel’s attorney’s request, the court called the attorneys to sidebar.
Thereafter, outside the presence of the jury, Miguel’s attorney voir dired Jones. The
following colloquy transpired:

             “Q. Officer Jones, now, . . . as to the statements that you received
      regarding Miguel Aldaco’s gang affiliation, could you give me information
      regarding that.

             “A. Sure. A very well-known, well-documented Loma Baker
      gang member, who I contacted regularly at times, named Louis Massey, Jr.,
      posts on his social media, four different pictures with Mr. Miguel Aldaco
      identifying him as, quote, my nigga’ risk loco.

             “Q.    When did you obtain this information?

             “A.    Four or five days ago.

             “Q.    Did you advise anybody regarding this information?

             “A.    I did.

             “Q.    Who did you advise?

             “A.    The [prosecutor].

            “Q. You told him, specifically, that this was information that you
      had and did you give him the photographs?

             “A.    I e-mailed a screen shot of them, yes.


                                             42.
       “Q.    Do you have that e-mail?

               “[PROSECUTOR]: Your Honor, I’ll stipulate that I got a
screen shot from Officer Jones of something I didn’t go into. I did not
interpret the e-mail in the way that I think it is clear now it was sent. But
yeah, that was sent earlier.

              “THE COURT:            Do you have it?

              “[PROSECUTOR]: I think so.

              “THE COURT:          We will take a short break here while
[the prosecutor] shows defense counsel. And then before we bring the jury
back in, we will resume this voir dire. [¶] Ten-minute recess or longer.

              “(A recess was taken.)

               “THE COURT:         Counsel are present, all defendants are
present. [¶] Where are we counsel? [¶] We were in the middle of voir
diring Officer Jones. [¶] Do we need Officer Jones to return to the stand or
– it looked like you guys were talking about something; so where are we?

        “[MIGUEL’S ATTORNEY]:               Your Honor, it’s my
understanding that the district attorney is not going to be bring[ing] that
evidence in. [¶] The issue I have, though, is this information was sat on
four days previous to Officer Jones even testifying. Not giving it to me,
placing me in a situation where I have asked a question. [¶] I have
reviewed all the gang discovery in this case. I have provided everything I
have. And then to know there is a possibility I’m going to ask you certain
questions, because I have reviewed everything that’s been provided to me.
[¶] When I don’t have everything that an actual officer is relying on in his
opinion, I’m asking a question that is eliciting, in this officer’s opinion, that
[sic] things I don’t even have.

        “Now, the jury has in their mind, is thinking oh, some gang member
told this officer that [Miguel] is a gang member. If I had had the
information my, cross-examination would have been a little bit different.
But because I didn’t, my cross-examination led to an area that now opened
this door, that in the minds of the jury, a gang member is telling Officer
Jones that my client is a gang member. That’s one of the issues that I am
having here. [¶] . . . [¶]

       “At this point I am moving for a mistrial based on what just
occurred, because at this point, I don’t believe the jury is going to get out of
their mind that Officer Jones did not speak to someone. Or at least they are

                                       43.
going to be alluding that he spoke to someone that made, in fact, this
statement that [Miguel] was a gang member. [¶] . . . [¶]

        “[PROSECUTOR]: So in all of the items that Officer Jones is trying
to track down trying to get for defense, one of the things he did is sen[d] to
me a text message, a screen shot from social media. This was during a time
when I was driving. . . . I was driving to Las Vegas. . . . I had to drive 12
hours over the weekend. [¶] Yes, I think one or two text messages slipped
through the cracks. I have been sending everything else I have. It is not
exculpatory. It’s inculpatory. I didn’t use it because I forgot it even
existed. [¶] I think the question asked, has any gang member told you that
[Miguel] is a gang member.

        “THE COURT:         It’s a little broader, as I understand the question.
I think we are going to have Madam Reporter go back to read it in just a
second here. But I believe the question was more like, so have you talked
to people who told you that Miguel Aldaco was a gang member, or words
to that effect.

      “[PROSECUTOR]: And I think that this answer is, frankly,
nonresponsive.

       “THE COURT:           It is nonresponsive. And I’m going there.

       “[PROSECUTOR]: I think that an objection, move to strike, should
be granted. [¶] . . . [¶] So I think if the objection is sustained as
nonresponsive and it’s stricken, the jury is admonished don’t consider this,
then [Miguel’s attorney] can continue her examination. [¶] . . . [¶] I
appreciate [Miguel’s attorney] is correct. If I have information, Officer
Jones has information, we are hiding it, and then she may fall into a trap
where she is asking the question, got you, shouldn’t be in the nature of a
cross-examination. Legally, it shouldn’t. And I understand that.

       “THE COURT:           Let me ask defense counsel this. [¶] Are we
finished voir diring the witness on this particular topic? [¶] Do we know
enough?

       “[MIGUEL’S ATTORNEY]:                I know enough, your Honor.

        “THE COURT:        Have you had a chance to talk to Officer Jones
off the record before we had this conversation?

       “[MIGUEL’S ATTORNEY]:                Yes. [¶] . . . [¶]




                                      44.
       “THE COURT:           . . . . I’m going to give you a platform to talk.
But I want the reporter to read back the last question and answer so . . . we
have it specifically in mind. [¶] . . . [¶]

       “(Record read . . . . [¶] . . . [¶]

       “THE COURT:            [Defense counsel for Miguel], you have the
       floor.

        “[MIGUEL’S ATTORNEY]:               Your Honor, I believe when the
court hears that answer, there is no disregarding that from the jury, at all.
This is something that is very critical in the case at hand, whether or not
[Miguel] is an actual gang member. That’s something that is in dispute in
this case, significant dispute. And that response, alone, makes a jury
believe that there is something out there. The judge tells them to disregard
that, in my mind they are thinking that I am doing something to not disclose
that information to them. That is very critical.

        “I think my credibility to the jury is completely demolished after that
answer. And I don’t believe that, at this point, [Miguel] is going to receive
a fair trial regarding that specific issue in this case. A limiting instruction,
alone, or just an instruction, alone, is not something that’s going to save
[Miguel]’s ability to have a fair trial in this case.

        “My credibility is on the line. And his rights to a fair trial, simply
because something was not given to me that needed to be given to me. It’s
regardless of who believes something is important or not important. That
doesn’t matter. If the officer is relying on something for his opinion, we
have the right to have it, because it will determine our cross-examination.
It will determine our theory on the case. And that is something that is of
great importance. [¶] . . . [¶] Now the jury has some information that there
is something floating out there that specifically ties my client to the Loma
Bakers because of what was stated. [¶] . . . [¶]

       “THE COURT:           Here is my concern. [Miguel’s attorney] has
been put in a very awkward position. Having reviewed all of the
information that she had, she asks a question that she thinks she knows the
answer to, ‘Have you talked to any people who have said this?’ And –
well, actually in the form of a leading question, basically, ‘You haven’t
talked to anybody who has said that?’ And [Jones] says, ‘That’s not
exactly true.’ Bing. A red light going off, because up until now, we
haven’t heard about any of that.




                                         45.
       “And then, unfortunately, she goes one step further and says, ‘So
you have talked to people who have told you that [Miguel] was a gang
member?’ And this is the nonresponsive part of it. He didn’t say, ‘No, I
haven’t talked to anybody.’ He said, ‘They have shown me,’ and gets into
that. So that’s when the sidebar is requested.

      “[PROSECUTOR]: Yes, I agree that that does put counsel in an
awkward position. I think part of that is obviously my fault. I concede. I
dropped the ball. Something was said to me. And because I was busy and
otherwise engaged, I did not send it to the defense.

        “However, there is a huge divide between being caught off guard in
one question that was unclear enough that I didn’t even catch exactly what
was being asked at first. And the answer was not directly responsive to that
question. [¶] The idea that [Miguel’s attorney’s] credibility is shot, it is no
way shot. She asked a question. She has asked a number of questions
which have been answered in this type, ‘It is difficult to answer your
question’ sort of question. If we strike that answer from the record, we
strike the question and answer, the last two, [Miguel’s attorney] will not be
in an awkward position. [¶] . . . [¶]

        “. . . [O]n late Friday, . . . which is already a week into the case, the
officer finds two screen shots that are then, by my fault, inadvertently not
disclosed. Two questions, depending on how you look at it, are asked of
the expert, and get an answer that suggests there may be more. [¶] We
strike the questions, strike the answers as nonresponsive, the jury is not
going to take that one or two questions out of the entirety of the
proceedings, and say, ‘That’s it. I’m done. I have made my decision.’ It’s
been blown out of proportion to that effect.

        “I do think that there is something else to consider, and that is I’m
not going to be using this information. I had no intent to use it. I think it’s
useful information. It’s exculpatory. But I didn’t use it. I’m not seeking to
use it. Counsel is aware of it.

       “Her examination will be done with fully eyes open. And she is
aware of it, and she can still actually ask the question, ‘Is there a gang
member out there who has specifically told you that [Miguel] is a gang
member?’ And based on what the officer’s told us today, the answer to that
question will be ‘No.’ [¶] So what the jury is going to hear is the questions
were vague and ambiguous. We are going to strike them, strike the answer.
She asks the question and then the answer which, based on what Officer
Jones has told us, nobody has told me, no gangster has told me that guy is a
gang member.


                                       46.
      “THE COURT:            [Miguel’s attorney], assume for the sake of
argument I deny your motion for mistrial, how would you propose the best
way of rectifying the situation? [¶] . . . [¶]

      “[MIGUEL’S ATTORNEY]:                Your Honor, the only thing that
we can have is a jury instruction to the jury. That’s the only other –

        “THE COURT:           I’m talking about in terms of your concerns that
there is this thing out there. [¶] How would you want to handle that in the
testimony? [¶] How would you want to handle that? [¶] [The prosecutor]
has proposed that it get stricken.

       “[MIGUEL’S ATTORNEY]:                 Well, of course, I think at least it
has to get stricken.

       “THE COURT:           Anything else?

       “[MIGUEL’S ATTORNEY]:             I think Officer Jones needs to be
admonished he needs to listen to the question, and he needs to answer it
directly.

       “THE COURT:           That’s going to happen. [¶] What else?

       “[MIGUEL’S ATTORNEY]:                 I can’t think of anything else right
now.

        “THE COURT:          [Avendano’s attorney], do you have any horse
in this race?

       “[AVENDANO’S ATTORNEY]:                     I would suggest some type
of stipulation can be reached to clear it up so that that does not linger in the
background, because they heard it –

       “THE COURT:           And I need – if I am going to do that, I am
going to do that today.

        “[PROSECUTOR]: I think an admonishment to the jury that there
were a couple of questions, couple of answers given right before our break,
it’s been stricken, do not consider it.

       “[MIGUEL’S ATTORNEY]:                I think, honestly, too, I don’t want
the jury to think there is direct evidence out there that my client is, in fact, a




                                       47.
Loma Baker criminal street gang member. I think we need a stipulation to
that.[19]

       “THE COURT:          If you ask the officer, ‘Officer, I’m going to
reask my question,’ or words to that effect, and you said, ‘Now, listen to
my question: Have you talked to anybody who has told you?’ And he
says, ‘No, I haven’t.’ And that’s how we end the day. [¶] Is that what you
want?

        “[MIGUEL’S ATTORNEY]:             If that’s my only option, then, yes.
I can’t think of anything else, your Honor.

       “THE COURT:            Well, I’m going to give you overnight to think
about it some more.

       “I’m going to deny your motion for mistrial because I think that this
can be remedied. And I will give you an opportunity overnight to think of
what else you may require.

       “It’s the end of the day today. I want to clean this up now before
they go home tonight. We are going to deal with this question and bring
the jury in and deal with it, and let them go after you have a few questions.
That’s how we are going to handle it.

        “[MIGUEL’S ATTORNEY]:              Thank you. [¶] Before the jury
does come in, if there is any other lingering information that Officer Jones
is relying upon, I would like it immediately.

        “THE COURT:          I am going to order that the People – there is a
previous motion that I denied without prejudice. I’m going to grant that
motion. And I’m ordering the People to turn over to the defense any
additional information – it doesn’t have to be in the next five minutes – but
any additional information that any witness has obtained from the last
report up until now so that there can be no possibility that we run across
this sort of thing again.

         “[PROSECUTOR]: Yes, your Honor.”
After the jury returned to the courtroom, the following colloquy transpired:

      “THE COURT:       Welcome back to the courtroom, ladies and
gentlemen. [¶] Members of the jury, there was – before we went to side


19   The record does not indicate that such a stipulation was ever obtained.


                                       48.
      bar and then, ultimately, went to break, there were a couple of questions
      and answers. And I’ve stricken those answers. Those answers were
      nonresponsive.

              “Officer, I’m going to direct you at this time, you need to listen
      carefully to the question that is being asked and only answer the question
      that is being asked.

             “THE WITNESS:        Yes, sir.

            “THE COURT:           Pay attention exactly to how it’s being
      phrased.”
Miguel’s attorney then resumed cross-examination:

             “Q. Now, Officer Jones, as to my last question, you have not
      contacted any gang members who have told you Miguel Aldaco is a gang
      member?

             “A.    No.

              “Q. Now, so the only information, then, that you are relying upon
      in this case to establish – well, some of the information you are relying
      upon in this case to establish your opinion is a tattoo on [Miguel]; is that
      correct?

             “A.    Yes.

             “Q.    And contacts that he’s had with law enforcement?

             “A.    And the apparel at the time of the offense.

             “Q.    Is there anything else you are considering?

             “A.    No, not at this time.”
      On March 28, 2019, outside the jury’s presence, the court and counsel discussed
Jones’s “bury” remark. (See ante, at p. 21.) During the exchange, the court commented:

              “I was in the courtroom for some period of time when counsel were
      collecting their things getting ready to leave; so this was all happening
      fairly quickly on the heels of my fairly forceful statement to Officer Jones
      dealing with the circumstance of his unwittingly bringing into, in front of
      the jury, information that should not have come in front of the jury. Not his
      fault, though. And so I felt that I should make a forceful statement in front


                                              49.
       of the jury so that it was understood that [Miguel’s attorney] did nothing
       wrong. And I was trying to solve a problem.

               “In retrospect, I’m not sure that was the best way to handle that.
       And I fault myself because that, essentially, you know, as I think back on it,
       when I think of the two questions and answers, I should say the two
       answers that were stricken, one of those answers was not nonresponsive,
       the first one. The second one was. And my ruling in front of the jury was
       two answers nonresponsive. Okay.”
       Prior to closing arguments, the court instructed the jury, in part:

              “During the trial, the attorneys may have objected to questions or
       moved to strike answers given by the witnesses. I ruled on the objections
       according to the law. If I sustained an objection, you must ignore the
       question. If the witness was not permitted to answer, do not guess what the
       answer might have been or why I ruled as I did. If I ordered testimony
       stricken from the record you must disregard it and must not consider that
       testimony for any purpose.” (Accord, CALCRIM No. 222.)
       b. Analysis
       Section 1054.1 “ ‘. . . requires the prosecution to disclose to the defense . . . certain
categories of evidence “in the possession of the prosecuting attorney or [known by] the
prosecuting attorney . . . to be in the possession of the investigating agencies.” ’
[Citation.] Evidence subject to disclosure includes ‘[s]tatements of all defendants’
[citation], ‘[a]ll relevant real evidence seized or obtained as a part of the investigation of
the offenses charged’ [citation], any ‘[r]elevant written or recorded statements of
witnesses or reports of the statements of witnesses whom the prosecutor intends to call at
the trial, including any reports or statements of experts’ [citation], and ‘[a]ny exculpatory
evidence’ [citation]. ‘Absent good cause, such evidence must be disclosed at least 30
days before trial, or immediately if discovered or obtained within 30 days of trial.
[Citation.]’ [Citation.]” (People v. Verdugo (2010) 50 Cal.4th 263, 279-280.) “Upon a
showing both that the defense complied with the informal discovery procedures provided
by the statute, and that the prosecutor has not complied with section 1054.1, a trial court
‘may make any order necessary to enforce the provisions’ of the statute, ‘including, but


                                              50.
not limited to, immediate disclosure, . . . continuance of the matter, or any other lawful
order.’ [Citation.]” (Id. at p. 280.)
       A violation of section 1054.1 is subject to the harmless-error standard set forth in
People v. Watson (1956) 46 Cal.2d 818, 836 (Watson). (People v. Verdugo, supra, 50
Cal.4th at p. 280.) Under this standard, an error is reversible “only when the court, ‘after
an examination of the entire cause, including the evidence,’ is of the ‘opinion’ that it is
reasonably probable that a result more favorable to the appealing party would have been
reached in the absence of the error.” (Watson, supra, at p. 836.)
       On appeal, Miguel contends:

                “Here, the prosecution was mandated to forward to the defense all
       evidence that created the bases for Jones’s testimony. [¶] . . . [¶] However,
       . . . Jones stated that he found Miguel’s photograph – which created one of
       the bases for his expert opinion, not on Miguel’s Facebook page, but on
       another gang member’s, Louis Massey, Jr.’s, Facebook page. [Citation.]
       Furthermore, it was not Miguel who tagged the photo, ‘my nigga’ risk
       loco’, but the administrator, Louis Massey, Jr., of the Facebook page who
       had so implicated Miguel as his ‘nigga’ ’ or friend. Miguel may have had
       no knowledge that this Facebook post – where Massey claimed Miguel was
       his friend – existed. Miguel may not even know these photographs existed.
       The prosecution clearly failed to discover relevant and potent evidence that
       it should have forwarded to the defense five days prior when it first
       received this evidence. This was a clear, even if inadvertent, discovery
       violation.

               “Moreover, because of the impact this violation had on the defense’s
       case, the court erred when it did not grant a mistrial. There was an
       intolerable risk that the curative instruction to the jury to ignore Jones’s
       answers to [Miguel’s attorney’s] questions would be ineffective.”
       Even if the prosecution timely disclosed information about the social media posts,
which would have forestalled the line of questioning that elicited Jones’s problematic
answers, we find no reasonable probability that a result more favorable to Miguel would
have been reached. Before he was cross-examined by Miguel’s attorney, Jones testified
at both the Evidence Code section 402 hearing and on direct examination that his opinion



                                             51.
on Miguel’s gang membership was based on (1) Miguel’s “Lomero” tattoo; (2) Miguel’s
Houston Astros baseball cap; and (3) Miguel’s companionship with other gang members
(Soliz and Avendano) in 2015 and 2016, respectively. On direct examination, Jones also
considered the fact that Miguel had been with Avendano “on a dangerous mission . . .
selling drugs . . . on the edge of disputed gang territory” on January 25, 2017. Absent the
discovery error, it is still likely that the jury would have determined that Miguel was a
Loma Baker at the time of the January 25, 2017 incident.
       In addition, the court exercised its “broad discretion to fashion a remedy in the
event of a discovery abuse to ensure that [Miguel] receive[d] a fair trial.” (People v.
Bowles (2011) 198 Cal.App.4th 318, 325.) Following the voir dire examination, it
notified the jury that it had stricken Jones’s “nonresponsive” answers and admonished
Jones in a “fairly forceful” manner. Prior to closing arguments, the court instructed the
jurors that they “must disregard” any “testimony stricken from the record” and “must not
consider that testimony for any purpose.” (See People v. Horton (1995) 11 Cal.4th 1068,
1121 [“We must presume the jury heeded the instruction and disregarded the stricken
material, as it was required to disregard such material when originally presented during
the course of the testimony.”]; People v. Allen (1978) 77 Cal.App.3d 924, 934 [“A jury is
presumed to have followed an admonition to disregard improper evidence particularly
where there is an absence of bad faith.”].)

VI.    Assuming arguendo that Jones improperly expressed an opinion on
       Miguel’s guilt, the alleged error was not prejudicial.
       a. Background
       On direct examination, the prosecutor asked Jones a series of hypothetical
questions. The following colloquy transpired:

               “Q. Okay. So I’d like you to assume that near 1 o’clock in the
       morning, officers stopped a vehicle that is on the boundary of Loma Baker
       territory in Bakersfield, a boundary that they share with the Uptown
       Bakers.


                                              52.
              “I would like you to assume that the driver of that vehicle has
prominent facial tattoos indicating membership with the Loma Bakers
criminal street gang.

              “I’d also like you to assume that the front seat passenger is a
member, but has no displayed tattoos associated with the Loma Bakers
criminal street gang. The front seat passenger is also romantically involved
with the driver who, not only prominently displays tattoos, but has a
number of other Loma Baker tattoos on his body.

               “In addition to these two, there is a rear seat passenger. The
rear seat passenger has a prominently displayed Loma Baker tattoo on his
chest and is wearing a hat that prominently displays an H consistent with
the Hillside clique of the Loma Bakers.

                “I’d also like you to assume for the purpose of this
hypothetical, right next to the rear seat passenger in a backpack on the
floorboard there is located approximately 15 grams of methamphetamine, a
gold watch, small bills in currency, as well as change, a cell phone and a
tablet, a pair of gloves; that none of the individuals searched personally
possessed a tablet or a phone.

               “One of the individuals possessed a plastic bag material with
a $10 bill in their pocket. That would be the backseat passenger.

              “Based on the facts that I’ve given to you, do you have those
in mind?

       “A.    Yes.

       “Q. And presupposing it’s your opinion that the drugs possessed
were possessed for sale, do you have an opinion as to this hypothetical
whether those drugs, being possessed for sale, were possessed for sale for
the benefit of, in association with, or at the direction of the Loma Bakers
criminal street gang? [¶] . . . [¶]

              “[JONES]:     Yes. I do have an opinion. [¶] . . . [¶]

       “Q.    What is that opinion?

       “A. My opinion is that they were possessed for purposes of sales,
as well as the firearm being possessed for the benefit of and in association
with.




                                      53.
                “[LIZETH’S ATTORNEY]:               That was not part of that
hypothetical.

                “THE COURT:          Sustained. [¶] . . . [¶]

      “Q. Specifically, just the drugs being possessed for sale, do you
have an opinion as to those?

       “A.      Yes.

       “Q.      And what is that opinion?

      “A.       That it is for the benefit of and in association with the Loma
Bakers.

      “Q. Can you describe how you got to your opinion in the
hypothetical situation.

       “A. As I’ve stated at length, drug sales is a primary activity of the
Loma Bakers. You have certainly two, and I would argue three, members
of the gang who are actively participating in this crime of selling drugs.

       “Not only that, they are on the boarder [sic] of this disputed territory
with, again, a very violent up-and-coming young gang, the Uptown Bakers.
Because of that, a firearm is needed for protection in order to facilitate.

                “[LIZETH’S ATTORNEY]:               Objection. Hypothetical.

                “THE COURT:          Sustained. [¶] . . . [¶]

      “Q. As part of your opinion, I would like you to also take into
account the hypothetical factors a loaded 0.9 millimeter firearm is in the
same backpack with the methamphetamine.

       “A.      Okay. I will do.

       “Q.      Does that change your opinion?

       “A.      It does not change my opinion.

       “Q. Can you describe or can you describe for the jury the bases
for your opinion?

       “A. As I stated before, three Loma Bakers gang members on the
disputed edge of gang territory.



                                       54.
              “[LIZETH’S ATTORNEY]:                Objection. That was not
part of the hypothetical.

              “THE COURT:           Sustained. [¶] . . . [¶]

      “Q. For the purpose of the hypothetical, I would like you to only
assume that the driver and the rear seat passenger were Loma Baker gang
members.

       “A. Okay. You have two Loma Baker gang members and an
associate of the Loma Bakers riding in a car together, on the edge of
disputed territory, next to a very violent gang, the Uptown Bakers.

              “[LIZETH’S ATTORNEY]:                Objection. The associate
was not part of the hypothetical.

              “THE COURT:           Sustained. [¶] . . . [¶]

       “Q.    When you say ‘associate,’ can you described what you mean
by that.

     “A.      If we are talking about [Lizeth], I personally believe she is a
member.

              “[LIZETH’S ATTORNEY]:                Nonresponsive.

              “THE COURT:           Sustained. [¶] . . . [¶]

        “Q. Then what I would like to do is amend my hypothetical and
ask that you try to keep your opinion essentially just to the hypothetical
facts I’ve given you.

                “Assume that the front seat passenger, who is the girlfriend of
the driver, is not a member but is merely the girlfriend of the driver and the
sister of the backseat passenger. And assume for the purpose of the
hypothetical the driver and the backseat passenger are members.

              “Has your opinion changed based on these facts?

       “A.    No, it hasn’t.

       “Q.    Can you, please, explain the basis for your opinion?

       “A. You have two Loma Baker gang members in a vehicle riding
together with another person who is a family member and an intimate
dating relationship partner. They are riding together at 1 o’clock in the


                                      55.
morning, a generally dangerous time of night, on the edge of disputed gang
territory next to Uptown Bakers, a violent upstart gang, while in possession
of a large amount of methamphetamine that is being sold, an inherently
dangerous activity.

               “The firearm is also located with the methamphetamine
which is used to facilitate those transactions. You need that to defend
yourself or even if you want to, you could attack a rival who is in your
territory and scare them off.

              “As I mentioned before, the drugs themselves, the selling of
drugs, benefits the gang by generating income for [it]. The firearm is used
for protection of the gang in the course of this criminal enterprise.

              “In addition, the firearm, itself, is a reputation builder. It
boosts your reputation both within the gang and without. If someone from
the Uptown, let’s say, sees you rolling around in this car and wants to try
something, all you have to do is pull out that gun, and they will think twice
about it.

              “At that point they are going to go and tell everyone else
better not mess with the Loma. They are strapped right now.

              “All of these things were done in benefit of the gang, and in
association with the gang because you have two well-documented Loma
Baker gang members participating in this, you know, overtly gang activity
– selling drugs, carrying guns, in gang territory, past midnight.

       “Q. Now, I’d like you to assume that the front seat passenger is
not just the girlfriend of the driver but is, in fact, a member of the Loma
Bakers, herself.

              “Does that change your opinion or strengthen it or weaken it?

       “A.    It doesn’t change it. I would say it strengthens it.

       “Q.    How so?

         “A. Now you have three people who are Loma Baker gang
members. And as I mentioned before, there is safety in numbers, as well as
this building of reputation, building of respect. You have now two people
who can vet and attest to what you did within the gang. They can go and
tell all the older homies what you did. And that’s going to boost you up.
Likewise, they could do the same for you if you were that third member or
the second member.


                                     56.
              “Again, if all the facts remain the same, at this point you are
adding a third person who is, in my opinion, 100 percent involved and
nothing of the gang activity that’s taking place.

              “[LIZETH’S ATTORNEY]:               Calls for speculation.

              “THE COURT:          Sustained.

              “[PROSECUTOR]: As to the last statement?

                 “THE COURT:       Correct, as to the last statement.
       [¶] . . . [¶]

        “Q. Officer Jones, what if we change the hypothetical again. The
driver is a member of the Loma Bakers. The front seat passenger is the
girlfriend and note [sic] a Loma Baker. The backseat passenger is a person
that shows some signs of association with the Loma Bakers, but is not a
member of the Loma Bakers.

              “Would your opinion change then? [¶] . . . [¶]

                 “[JONES]:   No, my opinion still wouldn’t change.
       [¶] . . . [¶]

     “Q. Can you explain to the jury, if we are changing these facts,
why wouldn’t your opinion change?

       “A. So the benefit portion would be unaffected. You still have a
gang member who is participating in this inherently gangster-like activity –
selling drugs, carrying a gun, on the edge of gang territory, dangerous time
of night, dangerous location.

              “The proceeds of the drugs can still be used for the gang
despite the fact you only have one fully vetted member. The fact that you
only have one will not change that. In fact, if you add the second person
who is merely an associate doesn’t change that, either.

               “Part of the reason it doesn’t change . . . is because that
associate, in my opinion, that now becomes their initiation, almost. You
have hung around us long enough –

              “[MIGUEL’S ATTORNEY]:               Objection. Speculation.

              “THE COURT:          Sustained. [¶] . . . [¶]



                                     57.
              “Q. How would the presence of [a] mere gang associate as
       opposed to a fully fledged gang member be relevant when we are talking
       about possession or transportation for sale of methamphetamine at night in
       gang territory in a car being driven by a gang member?

               “A. You still have a gang member who is almost literally taking
       the wheel on this activity. They are driving these people around and are
       specifically an associate, somebody who may not be considered a full
       member, but has expressed interest and has done certain things to be
       considered on the outskirts of this gang, so to speak. You now have . . .
       somebody who’s a fully vetted member telling somebody who wants to be
       a fully vetted member –

                       “[MIGUEL’S ATTORNEY]:                  Objection. Speculation.

                       “THE COURT:            Sustained. [¶] . . . [¶]

               “Q.     I’ll just get passed this.

                       “Is your opinion the same based on the new facts that I have
       given you?

               “A.     No. I’m sorry. My opinion has not changed. No.

            “Q. What if none of the individuals in the car were gang
       members, none of them displayed any gang tattoos?

               “A.     That would 100 percent change my opinion.

               “Q.     How so?

               “A. You don’t have a gang crime anymore. You may have a
       crime that could be qualified as part of the Penal Code definition of gang
       activity. [¶] . . . [¶] . . . However, you have nobody who meets the
       definition of a gang member, nobody that is actively participating, nobody
       that is doing anything or at least showing any signs of benefiting this gang
       or in association with this gang or at the direction of this [gang].”
       b. Analysis
       “If a witness is testifying as an expert, his testimony in the form of an opinion is
limited to such an opinion as is . . . [¶] . . . [r]elated to a subject that is sufficiently
beyond common experience that the opinion of an expert would assist the trier of fact;
and [¶] . . . [b]ased on matter (including his special knowledge, skill, experience, training,


                                                58.
and education) perceived by or personally known to the witness or made known to him at
or before the hearing, whether or not admissible, that is of a type that reasonably may be
relied upon by an expert in forming an opinion upon the subject to which his testimony
relates, unless an expert is precluded by law from using such matter as a basis for his
opinion.” (Evid. Code, § 801.)
       “A witness may not express an opinion on a defendant’s guilt. [Citations.] The
reason for this rule is not because guilt is the ultimate issue of fact for the jury, as opinion
testimony often goes to the ultimate issue. [Citations.] ‘Rather, opinions on guilt or
innocence are inadmissible because they are of no assistance to the trier of fact. To put it
another way, the trier of fact is as competent as the witness to weigh the evidence and
draw a conclusion on the issue of guilt.’ [Citation.]” (People v. Coffman and Marlow
(2004) 34 Cal.4th 1, 77.) “The erroneous admission of expert testimony only warrants
reversal if ‘it is reasonably probable that a result more favorable to the appealing party
would have been reached in the absence of the error.’ ” (People v. Prieto (2003) 30
Cal.4th 226, 247, quoting Watson, supra, 46 Cal.2d at p. 836.)
       Miguel contends that Jones’s responses to the prosecutor’s hypothetical questions
“improperly and repeatedly expressed an opinion on [his] guilt.” Assuming arguendo
that the prosecutor’s hypothetical questions and Jones’s responses thereto were
erroneous, in their absence, we find no reasonable probability that a result more favorable
to Miguel would have been reached. In view of the record (see ante, at pp. 32-41), it is
still likely that the jury would have convicted him of unlawful transportation of a
controlled substance (count 1), unlawful possession of a firearm by a convicted felon
(count 3), open carry of a loaded firearm by a nonregistered owner (count 4), and
unlawful possession of a controlled substance for sale (count 5) and found true the




                                              59.
allegation that he committed the offenses underlying counts 1 and 5 for the benefit of or
in association with the Loma Bakers.20
VII.   The trial court properly denied Avendano’s and Lizeth’s new trial motions.
       a. Background
       On March 25, 2019, Lizeth’s attorney moved for an order “compelling disclosure
of exculpatory evidence,” namely, fingerprint analysis on “items that were seized inside
the backpack” that “have not [yet been] tested.” The court deferred its ruling on the
motion, commenting that the “jury [was] waiting in the hall.” Later, following a recess
and outside the jury’s presence, Lizeth’s attorney advised the court that he “had requested
. . . [Officer] Jones to submit the other items that were seized in the backpack for forensic
analysis” and “[Jones] indicated he would, given the time frames, taking those into
consideration.” The prosecutor responded:

             “Your Honor, I don’t know what the time frame is going to be. I
       know that Officer Jones is required to be here approximately seven hours a
       day. And he also has other work but what he is willing to do for counsel.
       Counsel did not request until now. It’s fine with me as long as it’s not
       expected to happen in a speedy fashion.”
       On March 27, 2019, Lizeth’s attorney stated that Jones informed him “that the
forensic analysis on the items in the backpack would be completed within one or two
days.” He also communicated his intention to request a continuance “in [the] event that
the trial gets closed before that evidence is determined . . . .” Later that day, as a result of
Jones’s testimony on cross-examination, the prosecution’s failure to disclose information
about certain social media posts was brought to light and the court ordered the
prosecution to “turn over to the defense” “any additional information that any witness has
obtained from the last report until now . . . .” (See ante, at pp. 41-49.) The prosecutor
notified the court and defense attorneys that “the process of latent prints and the search

       20Having decided on the merits that the purported error was not prejudicial, we
need not address the Attorney General’s forfeiture claim.


                                              60.
warrants on the electronics that was requested by [Lizeth’s attorney] is in progress.” The
following colloquy transpired:

             “THE COURT:             Is there a chance we are going to have that
       tomorrow?

                “[PROSECUTOR]: Possibly, your Honor.

              “THE COURT:       So tomorrow morning we will come in and ask
       you about that again. Communicate with defense counsel about that, as
       well.”
The record indicates that—on the morning of March 28, 2019, the court and counsel
discussed jury instructions and Jones’s “bury” remark (see ante, at p. 21). Jones was also
voir dired. However, the parties never raised the matter of forensic testing, evidence
thereof was never presented, and Lizeth’s attorney did not request a continuance. Later
that day, the prosecution and the defense rested.
       Following trial, the jury found defendants guilty as charged and found true all
special allegations. The verdict was filed on April 2, 2019.
       On May 9, 2019, Avendano’s attorney filed a motion for new trial pursuant to
section 1181, subdivisions 5 and 8. In an accompanying declaration, he averred:

       “On April 29, 2019 I received from the prosecution an extraction report
       from the data that was located on the black Samsung tablet that was found
       in the backpack containing the methamphetamine and loaded gun. The
       extraction report clearly shows that [Miguel] is the owner of the tablet.
       Also contained within the tablet are electronic conversations that show
       [Miguel] exercised exclusive dominion over the methamphetamine and
       gun.”
He argued that “the result of the trial would have been different if this evidence had been
disclosed to the defense prior to trial.”
       On May 22, 2019, Lizeth’s attorney filed a motion for new trial pursuant to section
1181, subdivisions 5 and 8. In an accompanying memorandum of points and authorities,
he specified:



                                             61.
             “Defendant Lizeth Aldaco was convicted of all charges by the jury.
      The trial was assigned to Department T-2 on or about March 19, 2019 and
      concluded on April 2, 2019. The extraction of the Samsung tablet,
      conducted by the Bakersfield Police Department, occurred on March 27,
      2019. The report was ‘created’ on April 29, 2019—the same day the
      prosecutor disclosed the report to defense counsel.

              “The owner of the tablet was determined to be defendant Miguel
      Aldaco, . . . and all of the text messages extracted from the tablet involve
      him and other persons. The electronic conversations contained within the
      device show that [Miguel] not only . . . had exclusive dominion and control
      of the tablet, but also the contraband (firearm and methamphetamine) as
      [Miguel] was staging a narcotic transaction immediately before the Honda
      sedan was stopped for an alleged traffic infraction. The text messages of
      interest were sent and received on the evening of January 24, 2017 between
      11:00 p.m. and 12:00 a.m. These text messages and others extracted a few
      days before the incident date are suggestive of drug trafficking by Miguel
      Aldaco and others. [¶] . . . [¶]

            “Defendant Lizeth Aldaco asserts that failure to disclose exculpatory
      evidence, such as the extracted contents of the Samsung tablet, amounts to
      prosecutorial misconduct and constitutes a second ground supporting [her]
      motion for new trial. . . . [¶] . . . [¶]

             “The prosecutor committed prosecutorial error by not disclosing
      exculpatory evidence to defense counsel in a timely manner. Moreover, it
      appears that the evidence extracted from the tablet was withheld from the
      date law enforcement learned of the content of the tablet. The report was
      not generated until over a month later.”21
In an accompanying declaration, Lizeth’s attorney averred:

              “Towards the end of various text messages exchanged by the tablet’s
      owner, Miguel Aldaco, the events taking place immediately before the
      incident are found. The vehicle stop conducted by Officer . . . Eddy
      occurred on January 25, 2017 at approximately 12:50 a.m. . . . Miguel
      Aldaco and a person named Legna Antonio Pena exchange texts beginning
      at 11:14 p.m. when Miguel Aldaco texts ‘let me borrow the car for a bit
      after.’ Pena replies at 11:16 p.m. with ‘Ill ask your sis’ and Miguel Aldaco
      replied at 11:19 p.m. with ‘Ask her real quick.’ . . . Defendant Lizeth
      Aldaco did not participate in any of these text messages.”


      21   The motion included portions of the “Extraction Report.”


                                            62.
He argued that “[t]he evidence is such as to render a different result probable on a
retrial.” (Boldface omitted.)
       In its opposition, the People asserted that the extraction report was “inculpatory”
and “completely consistent with [its] case and argument at trial.” The People also argued
that there was no Brady error.
       At the outset of the May 23, 2019 motion hearing, the court indicated that it
“reviewed the motions and the opposition.” After counsel reiterated their arguments, the
court ruled:

              “Okay, my recollection of what was happening at trial is that it was
       the defense request that led to that all happening. . . . [I]t appears to me
       now and it appeared to me then that everyone was playing a strategical
       game here, if you want to look at it that way, including the defense.

              “I find there’s no prosecutorial [mis]conduct here and I’m going to
       deny the motion for new trial.”
       b. Standard of review
       “ ‘We review a trial court’s ruling on a motion for a new trial under a deferential
abuse-of-discretion standard.’ [Citations.]” (People v. Thompson (2010) 49 Cal.4th 79,
140.) “ ‘ “A trial court’s ruling on a motion for new trial is so completely within that
court’s discretion that a reviewing court will not disturb the ruling absent a manifest and
unmistakable abuse of that discretion.” ’ [Citations.]” (Ibid.) “Although this standard of
review is deferential, ‘it is not empty . . . . [I]t asks in substance whether the ruling in
question “falls outside the bounds of reason” under the applicable law and the relevant
facts [citations].’ [Citation.]” (People v. Andrade (2000) 79 Cal.App.4th 651, 659.)
“The appellant has the burden to demonstrate that the trial court’s decision was ‘irrational
or arbitrary,’ or that it was not ‘ “grounded in reasoned judgment and guided by legal
principles and policies appropriate to the particular matter at issue.” [Citation.]’
[Citations.]” (Ibid.)




                                              63.
       “We independently review the question whether a Brady violation has occurred,
but give great weight to any trial court findings of fact that are supported by substantial
evidence.” (People v. Letner and Tobin (2010) 50 Cal.4th 99, 176, citing People v.
Salazar (2005) 35 Cal.4th 1031, 1042 (Salazar).)
       c. Analysis
       Section 1181 provides, in pertinent part:

       “When a verdict has been rendered or a finding made against the defendant,
       the court may, upon his application, grant a new trial, in the following cases
       only: [¶] . . . [¶]

       “5. When the court has misdirected the jury in a matter of law, or has erred
       in the decision of any question of law arising during the course of the trial,
       and when the district attorney or other counsel prosecuting the case has
       been guilty of prejudicial misconduct during the trial thereof before a jury;
       [¶] . . . [¶]

       “8 When new evidence is discovered material to the defendant, and which
       he could not, with reasonable diligence, have discovered and produced at
       the trial. . . .”
       We find that the court did not abuse its discretion when it denied Avendano’s and
Lizeth’s new trial motions.
               i. Brady error
       Citing Brady, Avendano and Lizeth contend that “the failure of the prosecution to
turn over the extraction information before the trial was over was improper and violated
[their] rights of due process and a fair trial.”
       “In Brady, the United States Supreme Court held ‘that the suppression by the
prosecution of evidence favorable to an accused upon request violates due process where
the evidence is material either to guilt or to punishment, irrespective of the good faith or
bad faith of the prosecution.’ [Citation.] The high court has since held that the duty to
disclose such evidence exists even though there has been no request by the accused
[citation], that the duty encompasses impeachment evidence was well as exculpatory


                                               64.
evidence [citation], and that the duty extends even to evidence known only to police
investigators and not to the prosecutor [citation]. Such evidence is material ‘ “if there is a
reasonable probability that, had the evidence been disclosed to the defense, the result of
the proceeding would have been different.” ’ [Citation.] In order to comply with Brady,
therefore, ‘the individual prosecutor has a duty to learn of any favorable evidence known
to the others acting on the government’s behalf in the case, including the police.’
[Citations.]” (Salazar, supra, 35 Cal.4th at p. 1042.)
       “ ‘There are three components of a . . . Brady violation: The evidence at issue
must be favorable to the accused, either because it is exculpatory, or because it is
impeaching; that evidence must have been suppressed by the State, either willfully or
inadvertently; and prejudice must have ensued.’ [Citation.] Prejudice, in this context,
focuses on ‘the materiality of the evidence to the issue of guilt or innocence.’ [Citations.]
Materiality, in turn, requires more than a showing that the suppressed evidence would
have been admissible [citation], that the absence of the suppressed evidence made
conviction ‘more likely’ [citation], or that using the suppressed evidence to discredit a
witness’s testimony ‘might have changed the outcome of the trial’ [citation]. A
defendant instead ‘must show a “reasonable probability of a different result.” ’
[Citation.]” (Salazar, supra, 35 Cal.4th at p. 1043.) “The requisite ‘reasonable
probability’ is a probability sufficient to ‘undermine[] confidence in the outcome’ on the
part of the reviewing court. [Citations.] It is a probability assessed by considering the
evidence in question under the totality of the relevant circumstances and not in isolation
or in the abstract. [Citation.]” (In re Sassounian (1995) 9 Cal.4th 535, 544.)
       The record indicates that the prosecution relied on evidence of an uncharged
conspiracy among defendants to prove derivative criminal liability. That the extraction
report tends to attribute ownership of the backpack and its contents—e.g., the
methamphetamine and loaded firearm—to Miguel does not refute the prosecution’s
theory and does not establish a probability sufficient to undermine confidence in the

                                             65.
jury’s verdict. (Cf. People v. Martinez (1984) 36 Cal.3d 816, 823 [the defendant’s new
trial motion proffered newly discovered evidence that “reopen[ed] [a] critical gap in the
prosecution’s chain of proof”].) Without the materiality and prejudice needed to
establish a Brady violation, we uphold the court’s finding that there was “no prosecutorial
[mis]conduct.”
              ii. Newly discovered evidence
       “ ‘ “In ruling on a motion for new trial based on newly discovered evidence, the
trial court considers the following factors: ‘ “1. That the evidence, and not merely its
materiality, be newly discovered; 2. That the evidence be not cumulative merely; 3. That
it be such as to render a different result probable on a retrial of the cause; 4. That the
party could not with reasonable diligence have discovered and produced it at the trial;
and 5. That these facts be shown by the best evidence of which the case admits.” ’ ” ’
[Citation.]” (People v. O’Malley (2016) 62 Cal.4th 944, 1016-1017.)
       We cannot conclude that a different result is probable on retrial in light of the
extraction report. As mentioned, while the report tends to attribute ownership of the
backpack and its contents to Miguel, this does not undercut the prosecution’s theory that
all three defendants conspired to commit the charged crimes and were therefore liable for
each other’s acts. (See People v. Martinez, supra, 36 Cal.3d at p. 823.)
       Avendano and Lizeth question the brevity of the court’s ruling. Although the
ruling “was stated succinctly, we infer from the record of the hearing itself that the court
properly ‘discharge[d] [its] duty to conscientiously consider [the] motion for new trial
. . . . The hearing transcript reveals that [the court] was well acquainted with the briefs
. . . and carefully considered those claims before denying the motion.’ [Citation.]”
(People v. Lewis and Oliver (2006) 39 Cal.4th 970, 1063.)
VIII. There was no cumulative error.
       Each defendant contends the cumulative effect of the purported errors requires
reversal of the convictions. “[A] series of trial errors, though independently harmless,

                                              66.
may in some circumstances rise by accretion to the level of reversible and prejudicial
error.” (People v. Hill (1998) 17 Cal.4th 800, 844.) “A claim of cumulative error is in
essence a due process claim . . . .” (People v. Rivas (2013) 214 Cal.App.4th 1410, 1436.)
“ ‘The “litmus test” for cumulative error “is whether defendant received due process and
a fair trial.” ’ ” (Ibid.) “[T]he reviewing court must ‘review each allegation and assess
the cumulative effect of any errors to see if it is reasonably probable the jury would have
reached a result more favorable to [the] defendant in their absence.’ ” (People v.
Williams (2009) 170 Cal.App.4th 587, 646.) Having reviewed and analyzed each alleged
error, we cannot conclude that the cumulative effect was such that defendants were
deprived of due process and a fair trial. Therefore, we reject their arguments.

IX.    In view of Assembly Bill No. 333, the gang enhancements on counts 1
       and 5 must be vacated.
       a. Background
       Avendano’s attorney moved in limine to bifurcate the trial of the gang
enhancement from the trial of the charged offenses. He argued:

               “Well, when it comes to gang evidence, every case I’ve seen
       classifies it as being highly inflammatory, just the nature of it alone, no
       matter what the underlying facts are. People don’t like gangs. People are
       scared of gangs. And when you have a criminal case and you have the
       presumption of innocence, it’s hard for someone to hear about a gang even
       when this person is a member of a gang, they think about tattoos, would
       they still be fair and impartial on everything else?

              “And so the real risk in this case is, you don’t want the jury to go
       backwards and say okay, he is a gang member. Gang member[s] do all
       sorts of crimes, including murder. He did this. It needs to be the other
       way. This isn’t an enhancement. That’s something that’s charged. They
       are charged with possession, without talking about the person’s tattoos and
       what they mean, or where this person grew up and other inflammatory
       aspects. That’s why I believe the facts of this case would warrant
       bifurcation.

               “I can understand if this was a gang shooting or something along
       those lines where it’s kind of connecting or interwoven into the facts.


                                            67.
              “But when you have a vehicle stop and it’s possession, and the
      People’s argument is he is a gang member, pretty much is a bad person, in a
      bad neighborhood, therefore, it must be his, or gang members do this, and
      it’s pure speculation about everything they have been talking about this
      gang member mentality, if it even exists, again, they’re hiding the
      substantive charge of the participating issue of a gang.

              “All you have is just trying to inflame the jury of their passion, their
      prejudice, their fears. And then saying okay, let’s get this dangerous person
      off the street. And so that’s the risk you run in this case. And so that’s why
      I’m asking for bifurcation.”
Miguel’s attorney and Lizeth’s attorney echoed similar claims.
      The prosecutor countered that the gang evidence was “particularly integral to this
particular case.” He explained:

              “Well, in order to get the determination of guilt, I have to convince
      twelve jurors good and true that all three of these individuals knew about
      the drugs, knew that they were possessed for the purpose of sale, and, in
      fact, had custody or control over those drugs.

             “My method of doing that is to prove that three people acting all for
      the benefit and in association with the Loma Bakers, were doing this as a
      group. If I lose that, that essentially takes away the adhesion I have
      between the backpack where the contraband was located and all three
      individuals.

             “Mr. Avendano’s attorney can say it must have been Ms. Aldaco’s
      drugs because it’s her car. And Mr. Aldaco can say it must have been Mr.
      Avendano’s because he was the one who was driving. Or either one of
      them can say it must have been Mr. Aldaco’s because he was the one in the
      backseat where the drugs were found.

             “When I call a witness to explain how gangs work and the fact that
      they work together to commit crimes, things like the presence of the
      backpack in one place, somebody having money in another place, . . . all
      these things start to make since [sic]. You see this as a gang working
      together, working to benefit the Loma Bakers. I can’t get them and tie
      them to the drugs in the first place without that.”
The court subsequently remarked:

             “Well, my tentative indication to deny bifurcation comes with the
      implicit and now explicit belief that there is some probative value regarding

                                            68.
      motive, intent, et cetera. And that even if I were to bifurcate . . . , there
      would still be probative value of that evidence, that exact same evidence,
      vis-a-vis the principle [sic] charges. . . .”
Ultimately, the court denied the bifurcation motion.
      Prior to closing arguments, the court instructed the jury, in part:

            “You may consider evidence of gang activity only for the limited
      purpose of deciding whether:

             “The defendant acted with the intent, purpose, and knowledge that
      are required to prove the gang-related crimes and allegations charged;

             “OR

             “The defendant had a motive to commit the crimes charged.

             “You may also consider this evidence when you evaluate the facts
      and information relied on by an expert witness in reaching an opinion.

             “You may not consider this evidence for any other purpose. You
      may not conclude from this evidence that the defendant is a person of bad
      character or that he or she has a disposition to commit crime. [¶] . . . [¶]

             “If you find the defendant guilty of the crimes charged in Count 1 or
      Count 5, you must then decide whether, for each crime, the People have
      proved the additional allegation that the defendant committed that crime for
      the benefit of, or in association with, a criminal street gang. You must
      decide whether the People have proved this allegation for each crime on
      which you have made a determination of guilt, and return a separate finding
      for each such crime.

             “To prove this allegation, the People must prove that:

             “1.   The defendant committed the crime for the benefit of, or in
      association with, a criminal street gang;

             “AND

            “2.    The defendant intended to assist, further, or promote criminal
      conduct by gang members.

             “The ‘Loma Bakers’ is a criminal street gang.




                                            69.
               “The People have the burden of proving each allegation beyond a
       reasonable doubt. If the People have not met this burden, you must find
       that the allegation has not been proved.” (Accord, CALCRIM Nos. 1401,
       1403.)
       After defendants were convicted and sentenced, but while this case was still
pending on appeal, the Legislature enacted Assembly Bill No. 333, which amended
section 186.22 and added section 1109 (Stats. 2021, ch. 699, §§ 3, 5). The new laws
became effective on January 1, 2022. (See Cal. Const., art. IV, § 8, subd. (c)(1); Gov.
Code, § 9600, subd. (a).)
       b. Analysis
              i. Section 1109
       Section 1109, subdivision (a) provides:

              “If requested by the defense, a case in which a gang enhancement is
       charged under subdivision (b) or (d) of Section 186.22 shall be tried in
       separate phases as follows: [¶] (1) The question of the defendant’s guilt of
       the underlying offense shall be first determined. [¶] (2) If the defendant is
       found guilty of the underlying offense and there is an allegation of an
       enhancement under subdivision (b) or (d) of Section 186.22, there shall be
       further proceedings to the trier of fact on the question of the truth of the
       enhancement. Allegations that the underlying offense was committed for
       the benefit of, at the direction of, or in association with, a criminal street
       gang and that the underlying offense was committed with the specific intent
       to promote, further, or assist in criminal conduct by gang members shall be
       proved by direct or circumstantial evidence.”
       Defendants make two contentions. First, section 1109 applies retroactively
“because it makes a procedural change that benefits defendants, providing a possibility of
a more favorable outcome – acquittal or deadlock in a guilt phase trial without prejudicial
gang evidence.” Second, the trial court’s failure to bifurcate was prejudicial under
Chapman v. California (1967) 386 U.S. 18, 24 (Chapman). On the other hand the
Attorney General asserts: (1) section 1109 “is prospective in nature”; and (2) even if
section 1109 is retroactive, the trial court’s denial of the bifurcation motion was harmless
under Watson, supra, 46 Cal.2d at p. 836. Assuming arguendo that section 1109 applies


                                            70.
retroactively, defendants “cannot show it is ‘reasonably probable’ [they] would have
obtained a more favorable result if [their] trial had been bifurcated.” (People v. E.H.
(2022) 75 Cal.App.5th 467, 480, citing Watson, at p. 836; see People v. Burch (2007) 148
Cal.App.4th 862, 868-869 [trial court’s denial of bifurcation request harmless under
Watson]; see also People v. Gonzales (2011) 51 Cal.4th 894, 924 [exercise of discretion
under Evid. Code, § 352 subject to Watson standard].)
       The California Supreme Court has held that—in cases not involving the gang
enhancement—“evidence of gang membership is potentially prejudicial and should not
be admitted if its probative value is minimal.” (Hernandez, supra, 33 Cal.4th at p. 1049.)
However, “evidence of gang membership is often relevant to, and admissible regarding,
the charged offense. Evidence of the defendant’s gang affiliation—including evidence of
the gang’s territory, membership, signs, symbols, beliefs and practices, criminal
enterprises, rivalries, and the like—can help prove identity, motive, modus operandi,
specific intent, means of applying force or fear, or other issues pertinent to guilt of the
charged crime.” (Ibid.; see People v. Montes (2014) 58 Cal.4th 809, 859 [“While gang
membership evidence does create a risk the jury will impermissibly infer a defendant has
a criminal disposition and is therefore guilty of the offense charged [citation], ‘nothing
bars evidence of gang affiliation that is directly relevant to a material issue.’ ”].) As
noted, in the instant case, the record indicates the prosecution relied on evidence of an
uncharged conspiracy among defendants to prove derivative criminal liability, which is
proper. (People v. Valdez, supra, 55 Cal.4th at p. 150.) Since “ ‘ “ ‘[t]he existence of a
conspiracy may be inferred from the conduct, relationship, interests, and activities of the
alleged conspirators before and during the alleged conspiracy’ ” ’ ” (People v. Dalton,
supra, 7 Cal.5th at p. 244) and “common gang membership may be part of circumstantial
evidence supporting the inference of a conspiracy” (People v. Superior Court
(Quinteros), supra, 13 Cal.App.4th at p. 20), the prosecution introduced evidence that
defendants were members of the Loma Bakers at the time of the January 25, 2017

                                             71.
incident and committed the charged offenses for the benefit of or in association with the
gang to support its theory. (See People v. Pettie (2017) 16 Cal.App.5th 23, 45
[“[E]vidence of defendants’ gang membership was relevant to show their state of mind
regarding the consequences of the conspiracy.”]; People v. Franklin (2016) 248
Cal.App.4th 938, 953 [“The gang evidence here was thus relevant to the prosecution’s
theory of motive.”].) “[M]uch of the evidence related to the gang enhancement would
have been admissible in a separate trial of the [substantive offenses].” (People v. Garcia,
supra, 244 Cal.App.4th at p. 1358.) “To the extent the evidence supporting the gang
enhancement would be admissible at a trial of guilt, any inference of prejudice would be
dispelled . . . .” (Hernandez, supra, at pp. 1049-1050.)
       Moreover, the court instructed the jury that it (1) “may consider evidence of gang
activity only for the limited purpose of deciding whether” a defendant “acted with the
intent, purpose, and knowledge that are required to prove the gang-related crimes and
allegations charged” or “had a motive to commit the crimes charged”; and (2) “may not
consider this evidence for any other purpose,” such as “conclud[ing] from this evidence
that [a] defendant is a person of bad character or that he or she has a disposition to
commit crime.” (Accord, People v. Pettie, supra, 16 Cal.App.5th at pp. 41-42.) “We
presume that the jury followed these limiting instructions, and there is nothing in this
record to rebut that presumption.” (People v. Franklin, supra, 248 Cal.App.4th at p. 953;
see Pettie, supra, at p. 45.)22
              ii. Section 186.22
       Amended subdivision (g) of section 186.22 now reads:

       “[T]o benefit, promote, further, or assist means to provide a common
       benefit to members of a gang where the common benefit is more than

       22We had deferred Lizeth’s request for judicial notice of legislative history
pending consideration of this appeal on its merits. In light of our disposition, we deny the
request.


                                             72.
       reputational. Examples of a common benefit that are more than
       reputational may include, but are not limited to, financial gain or
       motivation, retaliation, targeting a perceived or actual gang rival, or
       intimidation or silencing of a potential current or previous witness or
       informant.”
       Defendants again make two contentions. First, the amended section 186.22
applies retroactively. Second, the gang enhancements must be vacated because section
186.22, subdivision (g) “redefines the enhancement in a manner the jury was not
instructed.” The Attorney General concedes that “[t]he recent amendments to section
186.22 apply retroactively to appellants” but maintains that “remand is unnecessary”
because while “the People presented some evidence of the reputational benefit the gang
achieves from possessing drugs for sale and gun possession, it also presented
overwhelming evidence of common benefits to gang members that are more than
reputational, i.e., the gang’s financial gain from drug sales and possessing a firearm to
protect the drug sale activity.”
       “By requiring proof for a gang enhancement that the benefit to the gang was more
than reputational, Assembly Bill No. 333 essentially adds a new element to the
enhancement. When jury instructions are deficient for omitting an element of an offense,
they implicate the defendant’s federal constitutional rights, and we review for harmless
error under the strict standard of Chapman . . . . [Citations.] . . . Under the Chapman
standard, reversal is required unless ‘it appears beyond a reasonable doubt that the error
did not contribute to th[e] jury’s verdict.’ [Citation.]” (People v. Sek (2022) 74
Cal.App.5th 657, 668.) “[I]t is not enough to show that substantial or strong evidence
existed to support a [true finding] under the correct instructions.” (Ibid.) Here,
“[a]lthough there was a great deal of evidence of benefits to the gang that went beyond
reputational, we cannot rule out the possibility that the jury relied on reputational benefit
to the gang as its basis for finding the enhancements true. Thus, the instructional error on
this question was not harmless under the Chapman standard.” (Id. at p. 669.) “ ‘We



                                             73.
therefore conclude that the gang-related enhancement findings must be vacated and the
matter remanded to give the People the opportunity to prove the applicability of the
enhancements under the amendments to section 186.22.’ [Citation.]” (People v. Vasquez
(2022) 74 Cal.App.5th 1021, 1033; see People v. Sek, supra, at p. 669; see also In re D.N.
(2018) 19 Cal.App.5th 898, 902 [double jeopardy is not implicated when the prosecution
makes its case under the law as it stood at trial]; People v. Eagle (2016) 246 Cal.App.4th
275, 280 [“When a statutory amendment adds an additional element to an offense, the
prosecution must be afforded the opportunity to establish the additional element upon
remand.”].)
                                      DISPOSITION
       The gang enhancements on counts 1 and 5 are reversed. The matter is remanded
back to the trial court for further proceedings. Following retrial on the enhancements, or
if the People elect not to retry the enhancements, the trial court shall resentence
defendants and prepare an amended abstract of judgment in a manner consistent with this
disposition and forward copies of the amended abstract to the appropriate law
enforcement and custodial officials. In all other respects, the judgment is affirmed.




                                                                       DETJEN, Acting P. J.
WE CONCUR:



SMITH, J.



SNAUFFER, J.




                                             74.